December 8, 2017                                                            Jeffery Williams                BAC Local 15 v. Williams Restoration, et al.
                                                                                                                                                                             3
                                                                                          1                                         E X H IB IT S

                                                                                 1        2   No.                                                Id e n tifie d
  09:50AM    1               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
             2                                                                            3   4         2 0 1 4 jo b lis t                              69
                 BAC LOCAL UNION 15 WELFARE    )      CASE NO. 2:16-CV-2242                   5         A g re e m e n t                                  73
             3   FUND, et al.,                 )
                                               )                                          4   9         5 -4 -1 5 le tte r to W illia m s                     66
             4             Plaintiffs,         )
                                               )            DEPOSITION                        12         E m a il c h a in                                43
             5         vs.                     )
                                               )
                                                                                          5   13         C o n tr a c t w ith u n io n                        47
             6   WILLIAMS RESTORATION COMPANY, )                                              14         A s s e t p u rc h a s e a g re e m e n t                  49
                 INC., and FOX HOLDINGS, INC., )
             7                                 )                                          6   15         F irs t N a tio n a l B a n k s ta te m e n ts             64
                           Defendants.         )                                              16         F irs t N a tio n a l B a n k s ta te m e n ts             64
             8
                                                                                          7   17         W illia m s R e s to ra tio n s u m m a ry o f s e rv ic e s 7 9
             9
                                                                                              18         5 -6 -1 5 S tu p a r le tte r to W illia m s              89
            10                                                                            8   19         N e b ra s k a D M V title re c e ip ts                   92
            11             DEPOSITION OF JEFFERY A. WILLIAMS taken before                     20         A s s e t p u rc h a s e a g re e m e n t                 100
            12   Jean M. Schleife, Registered Professional Reporter and                   9   21         E m a il re a s s u m p tio n o f lia b ilitie s         102
                                                                                              22         S p re a d s h e e t w ith a s s e ts p u rc h a s e d        103
            13   General Notary Public in and for the State of Nebraska,
                                                                                         10   23         E m a il c h a in                               104
            14   at 10:01 a.m. on December 8, 2017, at the law offices of
                                                                                              24         S p re a d s h e e t o f c u s to m e r a n d jo b lis t     126
            15   Koley Jessen, 1125 South 103rd Street, Suite 800, Omaha,                11   25         F rin g e b e n e fit fu n d s                      145
            16   Nebraska, taken on behalf of defendant Fox Holdings,

            17   pursuant to the Federal Rules of Civil Procedure and the                12                                        * * * * *
            18   within stipulations.
                                                                                         13
            19
                                                                                         14
            20                                                                           15
            21                                                                           16
            22                                                                           17
            23                         Jean M. Schleife, CSR
                                                                                         18
                                 Matheson-Taulborg-Denney-Schleife                       19
            24                          7602 Pacific Street
                                       Omaha, Nebraska 68114                             20
            25                      402/397-9669 - 402/680-3885                          21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                                                                                                             4
                                                                                          1                                 J E F F E R Y A . W IL L IA M S
                                                                                 2
                                                                                          2                          h a v in g b e e n firs t d u ly s w o rn ,
             1                                APPEARANCES
                                                                                          3                                te s tifie d a s fo llo w s :
             2   Bradley J. Sollars
                 Suite 2001
             3   1100 Main Street                                                         4                                  D IR E C T E X A M IN A T IO N
                 Kansas City, Missouri 64105-5178
             4              On behalf of plaintiffs                                       5   BY M S. BORYCA:
             5   Patrice D. Ott
                 Suite 800.
                                                                                          6   Q.    C a n y o u s ta te y o u r fu ll n a m e , p le a s e .
             6   1125 South 103rd Street
                 Omaha, Nebraska 68124-1079                                               7   A.    Jeffery A. W illiam s.
             7              On behalf of defendant Williams Restoration

             8   Bonnie M. Boryca
                                                                                          8   Q.    W e re d o y o u liv e ?
                 Suite 100
             9   10330 Regency Parkway Drive                                              9   A.    8633 S o u th 98th C ircle , L a V ista, N ebraska.
                 Omaha, Nebraska 68114
            10             On behalf of defendant Fox Holdings                           10   Q.    H o w lo n g h a v e y o u liv e d th e r e ?
            11
                                                                                         11   A.    Ap p ro x im ate ly 18 years.
            12                                 I N D E X
                                                                          Page           12   Q.    A n d a re y o u orig in a lly fro m O m a h a , th is a r e a ?
            13

            14
                 Direct examination by Ms. Boryca
                 Cross-examination by Mr. Sollars
                                                                            4
                                                                           75            13   A.    Y e a h . I w as b o rn here, yes .
                 Redirect examination by Ms. Boryca                       148
            15   Recross-examination by Mr. Sollars                       154            14   Q.    A n d w h a t's y o u r d a te o f b irth ?
                 Further redirect examination by Ms. Boryca               155
            16                                                                           15   A.    5-1 9 -66.
            17
                                                                                         16   Q.    H ig h e s t le v e l o f e d u c a tio n th a t y o u 'v e o b ta in e d ?
            18

            19
                                                                                         17   A.    C o lleg e .
            20                                                                           18   Q.    A n d w a s th a t h e re in N e b ra s k a ?
            21                                                                           19   A.    Yeah.
            22
                                                                                         20   Q.    W h ere at?
            23
                                                                                         21   A.    M etro .
            24

            25                                                                           22   Q.    A n d w h a t d e g re e d id y o u o b ta in ?
                                                                                         23   A.    I d id n 't fin ish , b u t b u s in e s s is w h a t I w as g o in g fo r.
                                                                                         24   Q.    H a v e y o u h a d o th e r k in d s o f tra in in g o r e d u c a tio n
                                                                                         25         b e s id e s th e c o u rs e s a t M e tro ?
1 of 58 sheets                                                           Matheson-Taulborg                                                             Page 1 to 4 of 163
                                                                                     Exhibit G
December 8, 2017                                                   Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                    5                                                                           7
 1   A.   No.                                                               1   A. Okay.
 2   Q.   Training in a trade, for instance?                                2   Q. Is there anything about today that would make it
 3   A.   Yeah. I guess, yeah.                                              3         difficult for you to remember things or for you to be
 4   Q.   Tell me about that.                                               4         able to understand my questions today?
 5   A.   Bricklaying school.                                               5   A. No.
 6   Q.   Was that through the local union here?                            6   Q. You're not on any kind of medications where you've
 7   A.   Correct.                                                          7         received instructions that it might affect your ability
 8   Q.   And can you give me an approximate time period for when           8         to understand in any way, correct?
 9        you went through that training process?                           9   A.    No.
10   A.   Probably 1988, and it was a one-year.                            10   Q.    Can you tell me what your current occupation is.
11   Q.   One-year program?                                                11   A.    Bricklayer.
12   A.   Yeah, for about a year.                                          12   Q.    And who do you work for?
13   Q.   Have you ever had your deposition taken before?                  13   A.    I work part time for McGill Restoration.
14   A.   I don't believe so.                                              14   Q.    And when you say part time, can you estimate for me the
15   Q.   Have you ever been a party to a lawsuit before this              15         typical amount of hours you work in a week?
16        lawsuit today?                                                   16   A. Twenty.
17   A.   No.                                                              17   Q. How long have you been working part time for McGill
18   Q.   How about any testimony in court in other cases?                 18         Restoration?
19   A.   No.                                                              19   A. I started this fall, so August.
20   Q.   Did you do anything to prepare for your deposition               20   Q. And can you kind of tell me generally how that came
21        today?                                                           21         about. Did you know someone there?
22   A.   Just read through some of the documents.                         22   A. I do.
23   Q.   Do you recall what kinds of documents you read through?          23   Q. How did you learn about the job or come into the
24   A.   The affidavits for the NLRB, International Labor Board.          24         position?
25   Q.   Any other types of documents?                                    25   A. I have a friend that works for Tim McGill, and Tim
                                                                    6                                                                           8
 1   A. No.                                                                 1         McGill and I have been friends for years, so they just
 2   Q. And do you recall which affidavits or of who?                       2         kind of introduced us, or he asked me if I wanted to
 3   A. Jordan Fox and Linda Fox and Craig Hydeman's                        3         work on a job, and I said yeah.
 4        deposition.                                                       4   Q. Was it a particular job that they came to you asking
 5   Q. You mean affidavit?                                                 5         about?
 6   A. Yeah. Whichever, yeah.                                              6   A. Western Heritage Museum.
 7   Q. Well, we've gotten a good start. We're going to spend               7   Q. Have you worked on other jobs besides that?
 8        a couple hours here, and I think Mr. Sollars might have           8   A. I'd worked on one other job, it was a church, just for
 9        some questions for you as well. I want to just make               9         a day.
10        sure you kind of understand the process for today.               10   Q. So this week, for instance, have you worked this week?
11   A. Okay.                                                              11   A. No. They shut that job down probably the end of
12   Q. So you're under oath here, obviously. You understand               12         October, so I haven't worked for them since then, but
13        you're obligated to tell the truth, right?                       13         I'll start back up with them this spring.
14   A. Correct.                                                           14   Q. And why is it that you haven't worked since the end of
15   Q. And obviously I'm asking the questions, and you're                 15         October?
16        giving the answers, just as we're doing. I'd ask you             16   A. I don't need to work.
17        to do your best not to interrupt me as I ask a                   17   Q. Why is that?
18        question. Wait for me to complete my question before             18   A. I have other stuff to do. I own real estate and stuff
19        you give your answer. Does that sound fair?                      19         like that.
20   A. Sure.                                                              20   Q.    You have other ways of earning income, I take it?
21   Q. And I may remind you if we start to kind of talk over              21   A.    Yes.
22        each other, and I might do it, too, but I do that just           22   Q.    So one is that you own some real estate?
23        so once it's taken down and typed out we have a clear            23   A.    Yeah. I own commercial properties.
24        record of what I'm asking and what you're saying.                24   Q.    Is that through a company, or you own those
25        Okay?                                                            25         individually?
2 of 58 sheets                                               Matheson-Taulborg                                              Page 5 to 8 of 163
December 8, 2017                                               Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                               13                                                                      15
 1        Union?                                                        1   Q. And then timing-wise, about when was this taking place,
 2   A. Correct.                                                        2         do you think?
 3   Q. What was the reason for that?                                   3   A. I would say it was probably right before the contract
 4   A. I have no reason to be in it. I was doing roofing.              4         expires, while they were negotiating the new one, their
 5        It's not their work. So I wasn't going to get paid            5         three-year term. Like I say, I'm not privy to all
 6        benefits for it, so no reason to stay in it.                  6         this, so I don't really know approximately.
 7   Q. And then have you since leaving the union rejoined the          7   Q. You've heard about this happening more than once?
 8        union at any point?                                           8   A. Correct. It happens every three years or whenever the
 9   A.   I did when I started working for Williams Refractory.         9         contract expires.
10   Q.   And can you kind of peg a time on that, approximately?       10   Q. You yourself never participated in any kind of
11   A.   I really can't.                                              11         negotiation on terms of a contract with the union; is
12   Q.   How long do you think you stayed at Weidner?                 12         that correct?
13   A.   I worked for them for approximately I want to say ten        13   A. Correct.
14        years off and on, and I worked for Williams in between       14   Q. And how about your father? Do you know if he ever did
15        there, too.                                                  15         that?
16   Q. Do you think it was sometime in the mid '90s that you          16   A.    No.
17        rejoined the union?                                          17   Q.    He did not do that?
18   A.   Perhaps.                                                     18   A.    No.
19   Q.   Back 20 years ago?                                           19   Q.    In operating Williams Restoration Company did you have
20   A.   I don't know. I have 27 years in with the union.             20         any kind of relationship with the union? Did the
21   Q.   Are you a member presently?                                  21         company, I should say?
22   A.   Yes.                                                         22   A. We had a contract with them. That's all.
23   Q.   Was your father a member of the union?                       23   Q. And if you were to describe your obligations under that
24   A.   Yes.                                                         24         contract, in your knowledge what were they?
25   Q.   When you owned Williams Restoration, did you ever have       25   A. We were to use union employees for brickwork and
                                                               14                                                                      16
 1        any kind of negotiations on contracts with the union?         1         anything covered by the contract.
 2   A. Yes.                                                            2   Q. What do you mean anything covered by the contract?
 3   Q. What types of contracts?                                        3         What did you understand to be covered by the contract?
 4   A. I wasn't -- let me rephrase that. I did not sit in              4   A.    Anything that had to do with masonry.
 5        contract stuff with them. They basically come in.             5   Q.    So beyond brickwork? Other types of masonry work?
 6        They have a group of five contractors that negotiate          6   A.    Correct.
 7        with the union. I was not one of those.                       7   Q.    So did you consider yourself a union employer, then?
 8   Q. I want to make sure I kind of understand. So you know           8   A.    Yes.
 9        of five other contractors in the Omaha area that did          9   Q.    At least a union employer as to bricklayers and masonry
10        negotiate contracts with the local union; is that            10         workers?
11        right?                                                       11   A. Correct.
12   A. Correct.                                                       12   Q. Did you only employ bricklayers who were members of the
13   Q. Do you know off the top of your head the five                  13         union?
14        contractors you're thinking of?                              14   A. Yes.
15   A. I know Duffy Brothers and McGill Restoration, I think          15   Q. And also I guess we'll expand that beyond bricklayers.
16        Karl Kehm and Seedorff, and there might have been            16         So other kinds of allied craft workers, if you employed
17        another one in there, too. I'm not sure. Like I say,         17         any of those, you only employed union member allied
18        I wasn't privy to those.                                     18         craft workers?
19   Q. And you just know about this just from what you've             19   A. No, if it wasn't part of their contract. We did a wide
20        heard kind of from others in the industry while              20         variety of different type of work, and there was a
21        working; is that fair?                                       21         portion of it that was union work, and the rest of it
22   A. Correct.                                                       22         was not, so we used just general, general employees to
23   Q. And so are we talking about negotiation like of a              23         do that work.
24        collective bargaining agreement with the union?              24   Q. Can you give me some examples of what you're thinking
25   A. I assume that's what they're doing, yes.                       25         of there?
4 of 58 sheets                                                Matheson-Taulborg                                    Page 13 to 16 of 163
December 8, 2017                                              Jeffery Williams            BAC Local 15 v. Williams Restoration, et al.
                                                              17                                                                     19
 1   A. As far as the union or nonunion?                               1         as you recall, correct?
 2   Q. Nonunion.                                                      2   A. No.
 3   A. Caulking sidewalks, parking garages, coatings, below           3   Q. Now, at some point you must have started to think about
 4        grade waterproofings.                                        4         selling the business, right?
 5   Q. And then I understand from just the course of this             5   A. Yes.
 6        lawsuit that Williams Restoration during the time you        6   Q. So I understand that the asset sale to Fox Holdings
 7        operated that company did pay into certain union             7         took place in November 2014, right?
 8        benefit funds, correct?                                      8   A. Correct.
 9   A. Correct.                                                       9   Q. When did you first kind of start thinking about selling
10   Q. And that would have been only for union member                10         Williams Restoration?
11        employees; is that correct?                                 11   A.    Probably a year before that.
12   A.   Correct.                                                    12   Q.    And why?
13   Q.   Not for any employees who were not union members?           13   A.    Health reasons.
14   A.   Correct.                                                    14   Q.    Your own health reasons?
15   Q.   You were not obligated to pay any contributions --          15   A.    Correct.
16   A.   Correct.                                                    16   Q.    And I don't want to get too personal, but was it just
17   Q.   -- for those kinds of employees, correct?                   17         running the business itself was stressful, that kind of
18   A.   Correct.                                                    18         thing?
19   Q.   You're doing it again, so just wait for me. I know my       19   A. Yes.
20        questions are long --                                       20   Q. And I know running any business creates a certain
21   A. Okay.                                                         21         amount of stress, because it's your business, but can
22   Q. -- but I'm going to try to get it all out, so just            22         you give me a little more detail on what was the stress
23        wait. I'm going to kind of ask you a generalized            23         about it?
24        question here. But just kind of any given time period       24   A. Just having to be there 24/7. I mean, it never shut
25        when you were running the company, about how many           25         off. So I was just getting diagnosed with some health
                                                              18                                                                     20
 1        employees did you have?                                      1         issues, so I needed to destress things.
 2   A. Average, probably around 22.                                   2   Q. Did you have conversations with your employees about
 3   Q. And then of the 22, does that include bricklayers,             3         your thoughts in regard to selling the company?
 4        people who are out in the field, and then also office        4   A.    No.
 5        staff and yourself?                                          5   Q.    At least not prior to when it happened; is that fair?
 6   A. Yes.                                                           6   A.    Correct.
 7   Q. About how many bricklayers would you say in any given          7   Q.    Did you discuss it with anyone from the union, union
 8        time period you might typically have employed?               8         representatives or their business agent, anything like
 9   A. Average, five.                                                 9         that?
10   Q. And then other workers out in the field doing trade           10   A.    In what period of time?
11        type work, how many of those types of employees?            11   Q.    Prior to the sale, so prior to November of '14.
12   A. Thirteen.                                                     12   A.    I did.
13   Q. For employees who you did not pay contributions to the        13   Q.    And with who?
14        union, pension funds or health and welfare funds, did       14   A.    Jared.
15        you offer benefits to those employees, such as health       15   Q.    Jared Skaff, right?
16        insurance or 401(k)'s or things like that?                  16   A.    Correct.
17   A.   401(k).                                                     17   Q.    Do you remember approximately when that might have
18   Q.   Health insurance, no?                                       18         been? Are we talking a month before the sale?
19   A.   No.                                                         19   A. A little less than a month, correct.
20   Q.   Did you ever have any conversations with anyone from        20   Q. Where did that conversation take place, or was it on
21        the union or representing the union's benefit funds         21         the phone?
22        about making payments for employees who are not union       22   A.    Over the phone.
23        members?                                                    23   Q.    Did he call you, or you called him?
24   A. No.                                                           24   A.    I called him.
25   Q. That issue was never raised with you by anyone as far         25   Q.    And what was the reason for calling him?
5 of 58 sheets                                               Matheson-Taulborg                                    Page 17 to 20 of 163
December 8, 2017                                               Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                               21                                                                      23
 1   A. To talk about pension liability for me if we sold the           1         sale of the company before the sale took place?
 2        business.                                                     2   A. No.
 3   Q.   What was your concern there?                                  3   Q. Same question with the union benefit fund
 4   A.   Having to pay pension liability.                              4         representatives. Any conversations with anyone from
 5   Q.   Like withdrawal liability?                                    5         there before the sale?
 6   A.   Correct.                                                      6   A. No.
 7   Q.   And so what did you ask Jared about that?                     7   Q. Correct me if I'm wrong, but I believe at some point
 8   A.   I just asked him if we sold the business and I did not        8         you became connected with someone at Sunbelt Business
 9        get back into a business within the five-year window,         9         Advisors?
10        if I would be responsible for pension withdrawal             10   A.    Yes.
11        liability.                                                   11   Q.    Who was your contact there?
12   Q. What did he say to you?                                        12   A.    Jon Swanson.
13   A. He didn't think so.                                            13   Q.    And did he assist you in listing your business for
14   Q. Did he say I need to check on that or we'll get back to        14         sale?
15        you?                                                         15   A. Yes.
16   A. Correct.                                                       16   Q. The sale was November of '14. You said about a year
17   Q. Did he say I'm going to go check on it with a                  17         before you started thinking about it. When did you
18        particular person?                                           18         engage Mr. Swanson and Sunbelt? Do you recall,
19   A. I think it was Craig Hydeman is who he was going to            19         approximately?
20        check on it with.                                            20   A. I would say six months before the sale.
21   Q. And then did you hear more on that from Craig Hydeman          21   Q. And can you kind of tell me generally what the process
22        or from anyone else?                                         22         was to get the business up for sale.
23   A. I never talked to Craig until recently. I didn't               23   A. They came in, looked through our books, looked at all
24        really have a lot of interaction with him. It was            24         of our profit-loss statements, tax returns, did an
25        mostly Jared that I talked to.                               25         inventory of our equipment, and then looked at some job
                                                               22                                                                      24
 1   Q. So besides Jared telling you I don't think so, I'm              1         files and stuff like that just to see what we had for
 2        going to check on it, did you have any other                  2         jobs and such.
 3        conversations with anyone from the union or the benefit       3   Q. That was by Sunbelt or by people that they had hired to
 4        funds before the sale about the risk of withdrawal            4         assist?
 5        liability?                                                    5   A. I believe it was through Sunbelt.
 6   A.   No.                                                           6   Q. Did you have any particular criteria that you were
 7   Q.   Did you engage an attorney on that point?                     7         looking for in a buyer besides an agreeable purchase
 8   A.   Yes.                                                          8         price?
 9   Q.   Who was that?                                                 9   A. No.
10   A.   Dave Buelt.                                                  10   Q. And then you kind of told me the reason for wanting to
11   Q.   Did you come to a conclusion one way or the other about      11         sell the company was health reasons?
12        whether you were satisfied that you would or would not       12   A. Correct.
13        have this risk of withdrawal liability?                      13   Q. Was this intended to be kind of a retirement from
14                       MS. OTT: I'm going to start an                14         working, or did you know at the time that you put the
15        objection to the extent this might call for                  15         business up for sale that you might continue to work
16        attorney-client privilege between Mr. Williams and Mr.       16         doing bricklaying?
17        Buelt.                                                       17   A. It was more of a retirement thing, but I got bored.
18   Q. (BY MS. BORYCA) And I don't need to hear what Mr.              18   Q. Then at some point I guess in the process with Sunbelt
19        Buelt might have communicated to you. Okay? I just           19         you must have met Jordan Fox, Linda Roberson and Dickie
20        want to know what your ultimate conclusion was before        20         Roberson, right?
21        the sale.                                                    21   A. Yes.
22   A. That we would not have any pension withdrawal                  22   Q. Can you tell me about the first time you met them,
23        liability.                                                   23         where that was and how that went.
24   Q. Besides the phone call with Jared Skaff, did you have          24   A. It was at our office. It was after 5:00. They came
25        conversations with anyone else from the union about the      25         out, wanted to meet me, kind of take a look at the
6 of 58 sheets                                               Matheson-Taulborg                                      Page 21 to 24 of 163
December 8, 2017                                                Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                                25                                                                          27
 1       equipment, talk about what we did for scopes of work            1   A. Oh, yes. They knew we were union. We were part union,
 2       and such.                                                       2         part not union from the get-go. Like I say, Jon and
 3   Q. A Sunbelt person was with you?                                   3         Andrew Foxhoven worked together on the sale and listing
 4   A. Yes.                                                             4         and all that kind of stuff.
 5   Q. Do you remember who that was?                                    5   Q. Do you know if they included any references to the
 6   A. It was Jon Swanson and Andrew Foxhoven, I think is his           6         union in the description of the business on the
 7       last name.                                                      7         website?
 8   Q. Anything at that meeting about sale price of the                 8   A. I don't believe so.
 9       business, or was it more just what you've already told          9   Q. How about in any kind of printed materials that they
10       me, you talked about the scope of work, some of the            10         would supply to perspective buyers, do you know if they
11       equipment?                                                     11         included anything referencing the union in any of
12   A. It was just a meet and greet. There was no talk                 12         those?
13       about -- I mean, they were just coming out to look at          13   A. Not that I'm aware of. I've never seen those, so I
14       the business. So it was just a meet and greet type             14         don't know. They sent me a proof, and it's a very
15       thing.                                                         15         broad, we have this company for sale, it does blah blah
16   Q. Kind of talk me through what happens next, then, in the         16         blah, for the financials. And that's what most people
17       sale process.                                                  17         look for is the financials. But I never saw like a,
18   A. It was pretty quiet for at least a month or so, two             18         quote, flyer or anything like that, so I couldn't tell
19       months, maybe. Then Jon had called me and said that            19         you.
20       they had made an offer and would I accept it.                  20   Q. How do you know that Jon Swanson and Andrew Foxhoven
21   Q. Did you accept the offer, or was there a counteroffer?          21         knew that you were union, part union?
22       How did that go?                                               22   A. I told them.
23   A. We accepted the offer.                                          23   Q. Did you tell Jon Swanson in your first meeting with him
24   Q. And then set a date to close the purchase; is that              24         that?
25       right?                                                         25   A. Yeah.
                                                                26                                                                          28
 1   A. They had to set up financing and stuff, so it was kind           1   Q. Tell me what you told him.
 2       of a more two or three months down the road before we           2   A. I just told him that we're a union contractor but we
 3       had an actual closing date.                                     3         do -- part of our business is union, and the rest of it
 4   Q. So you told me about kind of the very casual meeting             4         is not.
 5       the first time you met them after 5:00 p.m. at your             5   Q. The part that is union is what part?
 6       office. Did you have other meetings with Jordan, Linda          6   A. The bricklaying, tuck pointing.
 7       or Dickie before they purchased the business?                   7   Q. Did Jon or Andrew ever tell you that they had any
 8   A. I think we had one meeting at Sunbelt's office prior.            8         conversations with Jordan, Linda or Dickie about the
 9   Q. And would this have been before or after they made the           9         union aspect of the business?
10       offer?                                                         10   A. I don't believe so until like somewhere in October,
11   A. I don't recall that.                                            11         after we seen the actual asset agreement and there's a
12   Q. What do you recall being said during that meeting?              12         paragraph in there that said something about that we
13   A. It was more just kind of a touch, if they had any other         13         were not a union contractor. I made them change that.
14       questions for me about the business. That was about            14         Then I know they had a conversation with them about it.
15       it.                                                            15   Q. Prior to the sale would there have been any documents
16   Q. Do you remember if they had any other questions about           16         given to either Sunbelt or to Jordan, Linda, Dickie
17       the business?                                                  17         that showed contributions to the pension fund, the
18   A. I'm certain they did. I don't recall what they were.            18         welfare fund, the training fund?
19   Q. In either of these meetings you mentioned, do you               19   A. No.
20       recall the issue of the union or union employees coming        20   Q. So you told me earlier that you did have a chance to
21       up?                                                            21         review the affidavit of Linda Roberson, correct?
22   A. I don't recall that.                                            22   A. Correct.
23   Q. How about in your own conversations with Jon Swanson at         23   Q. These are statements that she made under oath. Do you
24       Sunbelt? Do you remember talking with him about the            24         understand that?
25       union at any point prior to the sale?                          25   A. Yes.
7 of 58 sheets                                                 Matheson-Taulborg                                      Page 25 to 28 of 163
December 8, 2017                                                   Jeffery Williams         BAC Local 15 v. Williams Restoration, et al.
                                                                   29                                                                          31
 1   Q. Did you yourself ever give any kind of affidavit to the             1   Q. Because they were working on a job that required union
 2        NLRB?                                                             2         workers?
 3   A. Yes.                                                                3   A. Not necessarily the workers, but the work we were doing
 4   Q. Something similar to the confidential witness affidavit             4         over there.
 5        given by Linda Roberson, correct?                                 5   Q. Fell within what the union felt --
 6   A. Yes.                                                                6   A. Yeah, was under their agreement.
 7   Q. And that's something that you signed as well?                       7   Q. So you remember saying at a meeting where Linda was
 8   A. Yes.                                                                8         present that there were union members. You just don't
 9   Q. And do you have a copy of that?                                     9         remember or don't believe you said it was a couple or
10   A. No.                                                                10         three union members?
11   Q. Have you requested a copy of that from the NLRB at any             11   A. Correct.
12        point?                                                           12   Q. And so she goes on to say, so I remember it because I
13   A. I haven't. That really wasn't my fight. So like I                  13         said - this is what Linda said - you have two or three
14        told my attorney, I said I cannot -- I didn't save it,           14         members, but you do not have a union contract? Do you
15        so no, I have never requested a copy.                            15         recall if she asked you a question like that?
16   Q. Well, I'm going to ask you some things about what Linda            16   A. I don't recall that.
17        said in hers and then probably what Jordan says, and I           17   Q. And they, and she has parentheses, Jeff and Andrew
18        want to get your take on whether you agree or disagree           18         said, no, there is no contract. Do you remember saying
19        so we know what everyone's position is on the facts or           19         that at a meeting where Linda was present at Sunbelt
20        their view of the facts. Okay?                                   20         offices?
21   A. Okay.                                                              21   A. I don't recall that.
22   Q. So in Linda's, she discussed a meeting at the Sunbelt              22   Q. Do you agree with that, no, there is no contract?
23        offices where you were there.                                    23   A. What was said was I did not have a copy of the executed
24   A. Yes.                                                               24         contract. When I signed the contract, the union BA at
25   Q. That might be that second meeting you were telling me              25         the time, Andy Bomson, took it back to the office and
                                                                   30                                                                          32
 1        about, right?                                                     1         was supposed to send us a copy and never did, so I had
 2   A. Perhaps.                                                            2         no contract to show them.
 3   Q. And she says that about that time somebody said to us,              3   Q. So did you tell that to Linda?
 4        and it was probably Jeff, he said there were a couple             4   A. I believe so.
 5        or three union members at the company. Do you think               5   Q. So you think that in a meeting at Sunbelt's offices
 6        that you might have said that?                                    6         where Andrew was present, Linda was present and you
 7   A. I said there was union members at the company, yes, not             7         were there, that you told Linda that you had signed a
 8        a couple or three, because there's five, five to six of           8         contract with the union but you didn't have a copy of
 9        us.                                                               9         the signed version?
10   Q. And were there always five to six throughout let's say             10   A. I didn't have an executed copy of it, correct.
11        the year prior to November 2014?                                 11   Q. But you told her that you signed a contract?
12   A. Yeah, up until probably the last month. We had to add              12   A. Yeah. She was aware that we were a union, we had union
13        a couple more guys to the union rolls.                           13         employees, we would have a contract.
14   Q. So then did it become seven or eight?                              14   Q. And she was aware of that because you told her you had
15   A. Probably.                                                          15         signed a union contract?
16   Q. And you said you had to add a couple guys to the union             16   A. I believe so, yes.
17        rolls. What do you mean by that?                                 17   Q. And that you had some union member employees?
18   A. Meaning they said that we were doing some of their work            18   A. Yeah. They were well aware of that.
19        over in Council Bluffs on a project, so we went ahead            19   Q. So if she heard no, there is no contract, that did not
20        and signed our guys up.                                          20         come out of your mouth?
21   Q. Were these employees that you had that were not union              21   A. I don't believe so.
22        members --                                                       22   Q. She continues and says, as we got closer, an appraisal
23   A. Correct.                                                           23         was ordered. We were about a week and a half or two
24   Q. -- and they became union members?                                  24         weeks before we closed. We asked some more questions.
25   A. Correct.                                                           25              She says, I asked again, so you have two or three
8 of 58 sheets                                                Matheson-Taulborg                                          Page 29 to 32 of 163
December 8, 2017                                                    Jeffery Williams         BAC Local 15 v. Williams Restoration, et al.
                                                                    33                                                                        35
 1        union members, and then she says, and the response was,            1         paragraph in there under organized labor matters. It
 2        well, more like five or six. Do you recall saying that             2         had not been in the original.
 3        in response to Linda's question?                                   3              She says, this change was made after Jeff had made
 4   A. I don't recall it, but I would think it's probably                   4         it known that his dad had a contract years ago and he
 5        pretty accurate.                                                   5         thought it was still in force with him. Jeff said to
 6   Q. Around this time, fall of 2014, you had about five or                6         me several times not to worry because we have an asset
 7        six union member employees?                                        7         purchase and what his dad did wouldn't affect it. Jeff
 8   A. At least, yeah.                                                      8         never told me that he signed a contract. So do you
 9   Q. Had it gone up from --                                               9         agree or disagree that --
10   A. Yeah. It had to, because we had to put some more guys               10   A. Disagree.
11        on for that job over in Council Bluffs.                           11   Q. -- you said those kinds of things to Linda?
12   Q. So it might have been accurate before when she was --               12   A. Disagree.
13   A. No, it was not accurate with two or three. Like I say,              13   Q. Did you talk about contracts that your dad may have
14        I'm a union employee, my foreman was a union employee,            14         signed many years ago?
15        and I had three bricklayers that were union employees,            15   A. My father wouldn't have signed a contract. I signed
16        so there's five total.                                            16         the contracts. I signed all the contracts.
17               I would say that we were probably up to six to             17   Q. So during the course of the company in which your
18        eight people. We had to sign a couple more guys up for            18         father was involved, he didn't sign any contracts --
19        that job in Council Bluffs.                                       19   A. Correct.
20   Q. She says that she was surprised and she said, but there             20   Q. -- on behalf of the company?
21        is no contract and we have an asset purchase, so this             21   A. Correct.
22        is not an issue, correct? Do you remember her asking a            22   Q. Do you think Linda must have just made this up?
23        question like that?                                               23   A. I don't know.
24   A. I believe so.                                                       24   Q. Linda describes coming in on the first day after they
25   Q. And do you remember what kind of response you gave to               25         purchased the company and that you came along with
                                                                    34                                                                        36
 1        her?                                                               1         them, right?
 2   A. As far as I know -- like I say, I have a contract. I                 2   A. Yes.
 3        don't know what the purchases are, what the asset                  3   Q. And that you gave a talk to the employees as they were
 4        purchase and stuff like that. I don't know anything                4         coming in to work, right?
 5        about that stuff. I wasn't told either way.                        5   A. Yes.
 6   Q. So when she says they said that was correct, that there              6   Q. She says that she remembers you saying that you
 7        is no contract and that this is an asset purchase and              7         appreciated the work, that they had worked so hard, and
 8        you are not purchasing any liabilities, you don't think            8         that the past month was rough. I was just curious if
 9        you said anything like that?                                       9         you remember saying that and, if so, why that past
10   A. No. I wouldn't have said that, no.                                  10         month was rough.
11   Q. Did you hear Jon or Andrew or someone from Sunbelt in a             11   A. I don't remember saying that. I don't recall that.
12        meeting with Linda --                                             12   Q. Was the October of 2014 -- did it have any issues or
13   A. I don't recall. I don't recall hearing that                         13         particular difficulties that stood out?
14        specifically, no.                                                 14   A. Not that I recall.
15   Q. And if someone had said something like that, that there             15   Q. Do you remember any conversations with Jared Skaff
16        is no contract, you would have I presume corrected                16         following the purchase of the business by Fox Holdings?
17        them?                                                             17   A. Yes.
18   A. Correct.                                                            18   Q. In person? Telephone conversations?
19   Q. So you told me earlier about a change that was made in              19   A. We went and had lunch.
20        that asset purchase agreement.                                    20   Q. So the sale was November 7th, 2014? Does that sound
21   A. Yes.                                                                21         about right?
22   Q. Having to do with the union, right?                                 22   A. 6th, I believe.
23   A. Yes.                                                                23   Q. 6th, that could be?
24   Q. So Linda in her affidavit references a final contract               24   A. Yeah.
25        that came back from Jeff's attorney. They put a little            25   Q. So when was the lunch?
9 of 58 sheets                                                Matheson-Taulborg                                             Page 33 to 36 of 163
December 8, 2017                                                 Jeffery Williams            BAC Local 15 v. Williams Restoration, et al.
                                                                 41                                                                           43
 1       you disagree that you said that there were two or three          1   Q. Other than you saying that there was a contract, did
 2       employees who were members of the union?                         2         you make them aware in any other way?
 3   A. Correct.                                                          3   A. Example? I don't know.
 4   Q. You agreed with me, I think, that you said at maybe               4   Q. Well, I think you said that you didn't have a copy of
 5       that second meeting that there were five or six                  5         the signed contract?
 6       employees, right?                                                6   A. Correct.
 7   A. Correct.                                                          7   Q. Did you try to get a copy of that?
 8   Q. Did you say anything along the lines of it's not a big            8   A. No. The brokers -- we contacted Jared, and Jared
 9       deal?                                                            9         actually emailed it over to the brokers.
10   A. Yes.                                                             10             (Exhibits 12 and 13 marked for identification)
11   Q. Did you expand on that at all or explain?                        11   Q. Mr. Williams, I've handed you what we've marked as
12   A. Yes.                                                             12         Exhibits 12 and 13. I'll direct your attention to 12
13   Q. Tell me what you said.                                           13         first, please, and this is a document that I recently
14   A. I said that we have a nonunion scope of work that we             14         received from your attorneys. Is this something that
15       work on and we have a union scope of work that we work          15         you've seen recently as well?
16       on. They don't intertwine, so it's not a big deal.              16   A. Yeah.
17   Q. Did you have any conversations with Jordan or Linda in           17   Q. You provided this to them, I take it?
18       these meetings about for the scope of work that's union         18   A. Correct.
19       work, you'll be required to pay into union benefit              19   Q. And so we were just talking about that I think you said
20       funds?                                                          20         you asked Jared, maybe, to send a copy of the contract?
21   A. No.                                                              21   A. I believe so, yes.
22   Q. Did you at any point after these initial meetings have           22   Q. And then you said he emailed it to the brokers?
23       that kind of conversation with Jordan or Linda or               23   A. I believe so, yes.
24       Dickie?                                                         24   Q. Is that what this email shows, if you kind of start
25   A. No.                                                              25         backwards?
                                                                 42                                                                           44
 1   Q. And do you know if Andrew or Jon or anyone at Sunbelt             1   A. Yes.
 2       had that kind of conversation with them?                         2   Q. If we look at the page that's the third page at the
 3   A. No.                                                               3         bottom, it's marked Williams 14879, it looks to be an
 4   Q. Do you know if that was in any way disclosed to them              4         email from Nancy to you, correct?
 5       before the sale of the business?                                 5   A. Okay. Yes.
 6   A. Not to my knowledge.                                              6   Q. Is that an email that you received?
 7   Q. So do you agree or disagree that you said it was a                7   A. Yes.
 8       nonunion company?                                                8   Q. And then Nancy says, here is a copy of the contract,
 9   A. Disagree.                                                         9         right?
10   Q. Because you said it was part union, part nonunion,               10   A. Correct.
11       something like that?                                            11   Q. And that must have had an attachment with it?
12   A. Correct. It's an open shop, yes.                                 12   A. Correct.
13   Q. Did you use that language? Did you tell them it's an             13   Q. And I understand I think that maybe you weren't able to
14       open shop?                                                      14         recover the attachment or that part didn't save for
15   A. No.                                                              15         you?
16   Q. What you mean by open shop is that you employ union and          16   A. This was on my old email, so I had no way to get any of
17       nonunion employees?                                             17         this stuff.
18   A. Correct.                                                         18   Q. If you go to the next page, 14880 at the bottom, at the
19   Q. Did you tell Jordan there is not a contract with the             19         very bottom, right there, it looks like that's an email
20       union?                                                          20         from you to Andrew Foxhoven. Is that what that is?
21   A. No, I did not.                                                   21   A. Correct.
22   Q. Did you say in these initial meetings that there is a            22   Q. And so you forwarded the email you had received from
23       contract with the union?                                        23         Nancy to Andrew?
24   A. Yes, I did. And the brokers were aware of the contract           24   A. Correct.
25       also.                                                           25   Q. And then if we move up in the middle of this page, this
11 of 58 sheets                                                Matheson-Taulborg                                        Page 41 to 44 of 163
December 8, 2017                                                Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                45                                                                       47
 1        appears to be an email from Andrew Foxhoven to Charles         1         topic?
 2        Sederstrom, Jordan Fox and then another third email            2   A. No. At that time Fox Holdings wasn't involved, and it
 3        address, right?                                                3         was me against the union.
 4   A. Correct.                                                         4   Q. So why early on in the lawsuit were you wanting to
 5   Q. And then if we go to the first page, at the very top,            5         obtain this information from Sunbelt?
 6        this appears to be another -- well, why don't you tell         6   A. Just in case they needed it.
 7        me. Is this an email that you received? The email              7   Q. In case the unions needed it?
 8        address in the to line is summitbuilding@cox.net.              8   A. In case I needed it, for protection, like I say, for
 9   A.   Yes.                                                           9         proof that they were aware of it.
10   Q.   That's an email that you use, I take it?                      10   Q. That Fox Holdings was aware?
11   A.   Yes.                                                          11   A. Yes.
12   Q.   Because Summit Building is another business that you          12   Q. Did you have some kind of fear at this point that Fox
13        own, right?                                                   13         Holdings was going to make a claim against you?
14   A. It's my real estate, yeah.                                      14   A.    No.
15   Q. So you received that email on April 8, 2016; is that            15   Q.    Proof to offer to the unions?
16        right?                                                        16   A.    Correct.
17   A.   Correct.                                                      17   Q.    Now let's move to Exhibit No. 13. So this is a
18   Q.   From Jon Swanson at Sunbelt?                                  18         document that after we received Exhibit 12 from you, I
19   A.   Uh-huh.                                                       19         went back and checked with the Fox Holdings people to
20   Q.   Right? Correct?                                               20         see what we had in regard to some of the emails in
21   A.   Correct.                                                      21         Exhibit 12.
22   Q.   Did that email that you received contain all of the           22                And so correct me if I'm wrong, but on the first
23        emails before it on pages two and three?                      23         page that's Fox 228, does that appear to be the same
24   A. Yeah. I printed whatever it would print.                        24         email as Andrew Foxhoven's email that's on page two of
25   Q. And do you know why Jon Swanson was emailing this to            25         Exhibit 12?
                                                                46                                                                       48
 1        you?                                                           1   A.    Yes.
 2   A. Because of the questions about having a contract or not          2   Q.    Dated October 22nd, 2014, right?
 3        having a contract.                                             3   A.    Yes.
 4   Q. Because of questions that you had, questions that other          4   Q.    I was able to recover the attachment, and so if you
 5        people had? What questions?                                    5         could take a look at what starts on page Fox 230.
 6   A. That Fox had had about -- there was some discussion              6   A. Uh-huh.
 7        about the whole contract, you know, if we had a                7   Q. And take your time looking at that, but I'd like to
 8        contract, when we had our contract, so I had him just          8         know, is this the attachment that was on the email that
 9        send me this so I had proof that they were aware that          9         you received from Nancy at the Bricklayers Union, which
10        we had a contract.                                            10         is the third page of Exhibit 12? Do you recall?
11   Q. And had this come up in some conversations with the Fox         11   A. I don't recall. I'm guessing yes, but I think that's
12        Holdings people around this time in April 2016?               12         what -- they said that they sent just a copy of the
13   A. I believe that's when they were trying to -- they               13         contract, but I don't think that I ever opened the
14        stopped paying the benefits in. They were going to            14         attachment. I think I just forwarded it on to Andrew.
15        stop paying the benefits in on the contract, or on the        15   Q. Have you seen this document before that's this
16        health and welfare. I'm sorry. Let me rephrase that.          16         attachment starting at page Fox 230?
17               That would have been probably when this lawsuit        17   A.    This specific one?
18        started originally, yeah. I don't think that that had         18   Q.    Yes.
19        anything to do with them not paying the benefits, now         19   A.    No.
20        that I look at the date, '16.                                 20   Q.    Do you have any reason to disagree that this is what
21   Q. Let me make sure I understand. So you think you were            21         was set forth in the attachment from the email from
22        asking about this because the lawsuit that we're here         22         Nancy to you on October 21st, 2014?
23        for today was kind of in the early stages?                    23   A. No.
24   A. Yes. Yeah.                                                      24   Q. Do you know if anyone provided to Fox Holdings any kind
25   Q. Had you received questions from Fox Holdings on this            25         of agreement like this, what's set forth on page Fox
12 of 58 sheets                                             Matheson-Taulborg                                         Page 45 to 48 of 163
December 8, 2017                                                  Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                  49                                                                      51
 1        230 through Fox 246 in which there was an employer name          1   A.    Andrew.
 2        included on the first two blanks on the first page of            2   Q.    Andrew Foxhoven at Sunbelt?
 3        the agreement?                                                   3   A.    Yes.
 4   A. Not that I'm aware of.                                             4   Q.    So is he the person who prepared this language in 3.10?
 5   Q. How about any kind of agreement like this where the                5         Do you know?
 6        final page, the last page, is Fox 246, where there               6   A. I can't answer that for sure. I don't know for sure.
 7        was --                                                           7         I don't recall, I should say.
 8   A. Not that I'm aware of.                                             8   Q. So if we look closely here at the language that you
 9   Q. Do you know if anyone provided this agreement that                 9         agreed to, it says seller employs and has employed
10        included any kind of information filled in the blanks           10         union employees, specifically Bricklayers Union
11        on page Fox 246?                                                11         members. And you agree with all of that, correct?
12   A. Not that I'm aware of.                                            12   A. Correct.
13   Q. Any kind of agreement like this that was signed by                13   Q. And has been party to the overall union contract. Did
14        anyone?                                                         14         I read that correctly?
15   A.   Not that I'm aware of. Not that I've ever seen.                 15   A. Correct.
16   Q.   And so ultimately the sale went through, right?                 16   Q. Help me understand what you intended to mean by overall
17   A.   Yes.                                                            17         union contract.
18   Q.   And that was pursuant to an asset purchase agreement?           18   A.    That we had a union contract.
19   A.   Correct.                                                        19   Q.    That there was a union contract; is that fair?
20   Q.   Let's look at that.                                             20   A.    Yes.
21                 (Exhibit 14 marked for identification)                 21   Q.    That's what you meant by that?
22                    (Recess taken at 11:07 a.m., and                    22   A.    Yes.
23                   deposition resumed at 11:13 a.m.)                    23   Q.    I just wanted to know mainly about the overall
24   Q. Back on record here. We've handed you what we've                  24         language.
25        marked as Exhibit No. 14, and you recognize that,               25   A. I don't know. I didn't put that in there. I didn't
                                                                  50                                                                      52
 1        correct?                                                         1         write it, so . . .
 2   A. Correct.                                                           2   Q. And you don't really have an understanding what is
 3   Q. That's the asset purchase agreement between you and Fox            3         meant by that part of it?
 4        Holdings; is that right?                                         4   A. Correct.
 5   A. Correct.                                                           5   Q. And that same language there it says, and has been
 6   Q. And that shows that the effective date of the sale was             6         party to. I guess that's correct in your view?
 7        November 6, 2014, correct?                                       7   A. I don't know. Like I say, when it comes to legal
 8   A. Correct.                                                           8         language, I don't understand that. I don't understand
 9   Q. And so we talked a little bit earlier about a term that            9         how -- I guess I don't understand it. That's why I
10        you had asked to be added in or revised regarding the           10         talked to my lawyer and have them explain it to me in
11        union?                                                          11         laymen's terms.
12   A.   Correct.                                                        12   Q. Fair enough. I mean, you'd agree this doesn't say
13   Q.   Is that what's in 3.10?                                         13         anywhere is a party to a union contract? Does not say
14   A.   Correct.                                                        14         that, right?
15   Q.   And that's called organized labor matters, right?               15   A. Not that I read.
16   A.   Correct.                                                        16   Q. Go back for just a moment. I think we're done with
17   Q.   And tell me again what it was that spurred you wanting          17         that one. If you wouldn't mind, just go back to 13 and
18        this language to be included in the agreement.                  18         12.
19   A. The language prior to that said that we were not                  19   A. Okay.
20        involved with any type of labor union, which would have         20   Q. In 12, we talked earlier, the second page shows you
21        been false, so we had them change it to this. I don't           21         forwarding the email from Nancy with a contract to
22        know if this had what they had. I don't know who                22         Andrew Foxhoven.
23        worded this specifically, but . . .                             23                Did you have any kind of follow-up conversations
24   Q. You said you had them or they changed it. Do you just             24         with Andrew Foxhoven about what you had emailed and
25        mean your attorney or someone else?                             25         sent, a phone call or anything in person?
13 of 58 sheets                                               Matheson-Taulborg                                        Page 49 to 52 of 163
December 8, 2017                                                Jeffery Williams         BAC Local 15 v. Williams Restoration, et al.
                                                                53                                                                         55
 1   A. Not that I'm aware of.                                           1         any kinds of conversations with your now former
 2   Q. Did he ever ask you any questions about what you had             2         employees, I guess, about the union?
 3        forwarded from Nancy?                                          3   A. No. No. When Linda and Jordan and Dickie and I
 4   A. No.                                                              4         talked, they were going to run things status quo. They
 5   Q. And any conversations along those same lines with Jon            5         were just going to leave things alone and run it the
 6        prior to the sale at Sunbelt?                                  6         way it was.
 7   A. No. Andrew pretty much did all the paperwork, you                7              And I told them at that time, I said I had been a
 8        know, went through and was getting everything lined up.        8         union contractor for 18 years, I had made money, this
 9        Jon was just kind of his assistant through that                9         is, you know, my profits, my margins, this is what I've
10        process.                                                      10         done.
11   Q. We're kind of changing gears here little bit. So I              11              So at that time I thought they were just going to
12        understand after the asset sale that you kind of stayed       12         continue with the union. Then later they realized that
13        on with Fox Holdings pursuant to like a transition            13         it was quite a bit more expensive to pay the benefits
14        agreement, right?                                             14         and stuff like that, so they opted out of it.
15   A. Yes.                                                            15   Q. Conversations with Doug Tiefenthaler about to whether
16   Q. Not paid for that?                                              16         Fox Holdings was going to --
17   A. No.                                                             17   A. No. No.
18   Q. In like a consulting role; is that fair?                        18   Q. None?
19   A. Yes.                                                            19   A. No. You don't discuss things with him, because then
20   Q. About how long did that last?                                   20         everybody has that knowledge.
21   A. Thirty days.                                                    21   Q. How about with Tom Burford, Sr. or Tom Burford, Jr.?
22   Q. Can you kind of give me just a general description of           22   A. No. My dealings after we closed were on a friendly
23        what all you did during those 30 days?                        23         level, personal level, with the employees, nothing to
24   A. Not much.                                                       24         do with the business, because I'm not their boss.
25   Q. Were you at Williams Restoration on a daily basis,              25              That's not my call to make what they can do or
                                                                54                                                                         56
 1        would you say?                                                 1         what Williams Restoration would do from then on.
 2   A. Yes.                                                             2         That's not my call.
 3   Q. At the office?                                                   3   Q. Did you hear about any rumblings among employees about
 4   A. Yes.                                                             4         whether a union contract would be entered into or not?
 5   Q. Spending time with Jordan and Linda?                             5   A. I did not.
 6   A. Yes.                                                             6   Q. I think you already told me that you didn't have any
 7   Q. What sort of things did you have to show them, teach             7         conversations with Jared Skaff after the sale about
 8        them, walk them through?                                       8         that; is that correct?
 9   A. The 30 days I was there, they spent more time setting            9   A. Correct.
10        up credit accounts and stuff like that, so I didn't do        10   Q. And none with Craig Hydeman?
11        much. If they had a question about something or               11   A. No. I've talked to Craig Hydeman twice in my life,
12        equipment or whatever, I would answer it, show them how       12         once here recently to find out about my benefits, and
13        to run it. That was about it.                                 13         then once, I believe it was prior to the sale, because
14             It was very cold out, so we couldn't really go out       14         they were not providing training and stuff like that
15        and look at any jobs, because we didn't have any jobs         15         for my union employees up here. Those are the only two
16        going on at that time. It went from 50 degrees the            16         times that I recall talking to him.
17        week before to 10 below that following week.                  17   Q. So the earliest conversation with Craig Hydeman you
18             But they had been out on jobs with me before we'd        18         said was about training you were looking for for your
19        actually closed. They went out and visited a couple           19         employees --
20        jobs and stuff like that with me.                             20   A. Yes.
21   Q. And during the course of those visits, was that to              21   Q. -- but felt they weren't getting, correct?
22        confer with employees that were working there or with         22   A. Correct, they were not, yes.
23        the job owners or project managers?                           23   Q. And so I imagine this was in 2014 at some time?
24   A. Just to see scopes of work of what we did.                      24   A. Yeah.
25   Q. So during this 30-day transition period did you have            25   Q. Because I understand that the Local 1 merged at the
14 of 58 sheets                                                Matheson-Taulborg                                         Page 53 to 56 of 163
December 8, 2017                                                 Jeffery Williams            BAC Local 15 v. Williams Restoration, et al.
                                                                 57                                                                        59
 1        beginning of 2014 with the Local 15, right?                     1         jobs that we had billed for, so they thought that we
 2   A. Correct.                                                          2         overbilled some.
 3   Q. And then the second conversation, can you approximate             3                So we talked about it. We went down and talked
 4        for me when that was?                                           4         about it, and we came back up with an agreement on a
 5   A.   September of this year.                                         5         price, and we signed a -- I don't have that document,
 6   Q.   And did you call him, or did he call you?                       6         but we signed an agreement that this is what we'd
 7   A.   I called him.                                                   7         settle for.
 8   Q.   And tell me again what the purpose of the call was.             8   Q. And so just to kind of make sure I understand, Jordan,
 9   A.   I was looking to speak to their benefit people to find          9         Fox Holdings, thought that maybe you had overestimated
10        out how many more hours I needed to get my benefits for        10         or overvalued the amount of time put into jobs prior to
11        our pension.                                                   11         the sale and that they had to end up doing more work;
12   Q. Did you speak with Craig Hydeman about anything else             12         is that fair?
13        other than that?                                               13   A. Yes.
14   A. No.                                                              14   Q. So you kind of trued-up that through another agreement,
15   Q. Was he able to provide the answer to you, or did you             15         right?
16        get referred to someone else?                                  16   A. Yes.
17   A.   Yes.                                                           17   Q. And then at some point I understand that you considered
18   Q.   Yes, he provided the answer?                                   18         or at least your attorney communicated on your behalf
19   A.   Yeah. Somewhat, yeah.                                          19         that you wanted to dissolve Williams Restoration
20   Q.   I'll make an assumption here. Did you need more hours?         20         Company. Is that right?
21   A.   Yeah. Yes, I do.                                               21   A.    Yes.
22   Q.   Is that part of the reason, then, that you went back to        22   Q.    Was that early 2016? Do you remember?
23        work for McGill?                                               23   A.    Probably, yes.
24   A. Yeah. Yeah.                                                      24   Q.    What was the reasoning behind that?
25   Q. Have you had conversations with any other                        25   A.    I don't need another corporation. It doesn't serve any
                                                                 58                                                                        60
 1        representatives of the pension fund or the health and           1         purpose.
 2        welfare fund or the apprenticeship in training fund             2   Q.    Did it end up dissolving?
 3        since the sale to Fox Holdings?                                 3   A.    No.
 4   A.   No.                                                             4   Q.    Why not?
 5   Q.   How about with any like a business agent of the union?          5   A.    Because of the lawsuits.
 6   A.   No.                                                             6   Q.    And you mentioned lawsuits. We've got the one lawsuit
 7   Q.   Anyone in a leadership capacity in the union regarding          7         that we're here for today that's been brought by the
 8        Fox Holdings?                                                   8         union benefit funds?
 9   A.   No.                                                             9   A.    Yes.
10   Q.   Just anyone in general in the union about Fox Holdings?        10   Q.    Are there other lawsuits against Williams Restoration?
11   A.   No.                                                            11   A.    Just against the benefits, yeah, for the audit.
12   Q.   At some point I think you had some kind of back and            12   Q.    Just the one lawsuit, then?
13        forth with Jordan on like a job reconciliation?                13   A.    Yes.
14   A. Yes.                                                             14   Q.    I apologize if I've asked you this. Are there any
15   Q. Can you tell me approximately when that happened?                15         other shareholders of Williams Restoration Company,
16   A. Prior to probably -- it was prior to November '16,               16         Inc. than you?
17        probably a month or so prior to that.                          17   A. No.
18   Q.   Prior to November of 2016?                                     18   Q. And does it own any other companies? Does it own any
19   A.   Correct.                                                       19         LLCs, anything like that?
20   Q.   So in the fall of 2016, generally?                             20   A. No.
21   A.   Yes.                                                           21   Q. And does it own any noncash assets, property, personal
22   Q.   And then can you just kind of describe for me what the         22         property?
23        conversation was there and then kind of ultimately what        23   A. No.
24        happened after discussing the job reconciliation.              24   Q. Does it still have some cash?
25   A. They felt that we weren't as far along on some of the            25   A. Yes.
15 of 58 sheets                                                 Matheson-Taulborg                                     Page 57 to 60 of 163
December 8, 2017                                              Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                              61                                                                         63
 1   Q. Has it done any business since the asset purchase by           1   A. Yeah.
 2       Fox Holdings?                                                 2   Q. So during one of those times or perhaps a phone call,
 3   A. No.                                                            3         you think you heard from Jordan or Linda that we've got
 4   Q. So fair to say it hasn't earned any income since that          4         this NLRB thing going on?
 5       point besides perhaps interest?                               5   A.    Yes.
 6   A. Yes.                                                           6   Q.    Did they have any questions for you about it?
 7   Q. And we talked earlier about that you remember giving an        7   A.    Not that I remember.
 8       affidavit in the NLRB case, right?                            8   Q.    Did they share any details of what the --
 9   A. Yes.                                                           9   A.    Not that I recall.
10   Q. And that was a case that was brought against Fox              10   Q.    Other than the fact that it was happening, did you have
11       Holdings, correct?                                           11         any conversations on any other details of the NLRB case
12   A. I believe so.                                                 12         with them?
13   Q. Other than giving the affidavit, which -- did that            13   A. Not that I recall.
14       follow an interview like with an NLRB investigator?          14   Q. How about with anyone else, anyone at the union, any
15   A. Yes.                                                          15         discussions about the NLRB?
16   Q. And then they prepare it for you and send it to you to        16   A. No.
17       review; is that right?                                       17   Q. So did any representative from the union ever ask you
18   A. Yes.                                                          18         any questions about Fox Holdings with regard to unfair
19   Q. Other than that, the interview and then reviewing the         19         labor practices?
20       affidavit and signing it, did you submit anything else       20   A. Nope.
21       to the NLRB in those proceedings against Fox Holdings?       21   Q. Do you remember whether the NLRB emailed you your
22   A. I don't believe so.                                           22         affidavit, or did it come by mail?
23   Q. Did you just have one conversation with the NLRB              23   A. I believe it was emailed.
24       investigator?                                                24   Q. Have you gone back to look and see if you have that?
25   A. Yes.                                                          25   A. I have.
                                                              62                                                                         64
 1   Q. Did you talk about the NLRB proceedings with anyone at         1   Q. Haven't been able to find that?
 2       Fox Holdings?                                                 2   A. I have not.
 3   A. No.                                                            3                        (Off-the-record discussion)
 4   Q. Jordan or Linda or Dickie, did they ever call you and          4             (Exhibits 15 and 16 marked for identification)
 5       say we're in the middle of these NLRB proceedings and         5   Q. I'm going to hand you now what is marked as Exhibit 15
 6       have any questions, anything like that?                       6         and 16. Those are documents that were in the
 7   A. They did make me aware that they were dealing with             7         possession of Fox Holdings.
 8       that, but no, no questions.                                   8                I don't want to spend a lot of time on this, but I
 9   Q. Was that a phone call?                                         9         do just want to verify what these are. Do you know
10   A. I don't remember if it was a phone call or if I stopped       10         what these are?
11       by the office.                                               11   A. Bank statements.
12   Q. So following that 30-day transition period, did you           12   Q. And these are for accounts that, correct me if I'm
13       have occasions or reasons to visit the office on a           13         wrong, but from the first page are Williams Restoration
14       regular basis?                                               14         Company, Inc. accounts?
15   A. No. Just stop by once in awhile just to see how things        15   A. Correct.
16       were going. I didn't feel that 30 days is really a           16   Q. And the first page of Exhibit 15 shows a business free
17       good period of time, especially given the weather and        17         checking and a business 300 class savings, correct?
18       such. I stopped by just to make sure things were going       18   A. Correct.
19       well and if they had any questions or if they needed         19   Q. Are those both accounts that were held by Williams
20       help going to look at a job or whatever, just to kind        20         Restoration Company, Inc.?
21       of offer my expertise.                                       21   A. Correct.
22   Q. Can you estimate like how many times you think you did        22   Q. Do you know if these statements were among the records
23       that?                                                        23         of Williams Restoration Company that were transferred
24   A. A couple dozen.                                               24         to Fox Holdings through the asset sale?
25   Q. A couple dozen?                                               25   A. I don't understand the question.
16 of 58 sheets                                              Matheson-Taulborg                                        Page 61 to 64 of 163
December 8, 2017                                                  Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                                  65                                                                          67
 1   Q. Were these records among the business records of                   1         showing it's Exhibit 9 for today as well. Have you
 2        Williams Restoration Company that were sold to Fox               2         seen that document before?
 3        Holdings? Do you know?                                           3   A. Yes.
 4   A. These records, you mean --                                         4   Q. And what is this?
 5   Q. These documents right here.                                        5   A. I don't know. I just saw it this morning.
 6   A. I don't think so, no. These would have been ours. You              6   Q. Well, do you remember when we started I asked if you
 7        got these from Fox Holdings?                                     7         had reviewed any documents in preparation for today.
 8   Q. Right. Right.                                                      8         Is this another one that you reviewed in preparation
 9   A. Yeah, they should have been out with our files.                    9         for today?
10   Q. Are you able to tell from looking at Exhibit 15, can              10   A. I just saw it, yeah.
11        you tell the dates of these statements for these                11   Q. Were there other documents that you were looking at?
12        accounts? I see transactions for December. I just               12   A. No. Just the depositions from the NLRB.
13        want to verify on the record, if you can, the period            13   Q. The affidavits?
14        for these statements.                                           14   A. Affidavits. I'm sorry.
15   A. Okay. Yes. December.                                              15   Q. Have you seen this before today?
16   Q. 2014?                                                             16   A. I think I have, yes.
17   A. Yeah.                                                             17   Q. If we look at the second page of it that's page 109 at
18   Q. And then it goes into -- if you're at page 284, it goes           18         the bottom, there's a carbon copy with your name and an
19        into January 1st, 2015, correct?                                19         address. Is that your home address?
20   A. Correct.                                                          20   A. Yes.
21   Q. And then if you go to 293, it's February 1st through              21   Q. Did you receive this by certified mail at your home
22        February 28th, 2015, correct?                                   22         address?
23   A. Correct.                                                          23   A. I think so, yes.
24   Q. And then if you look at Exhibit 16, the first page                24   Q. And the date that it was sent at the top of the first
25        shows those same accounts, right, the business free             25         page is May 4th, 2015?
                                                                  66                                                                          68
 1        checking and business 300 class savings?                         1   A. Yes.
 2   A. Yes.                                                               2   Q. Do you think you received it a few days after that?
 3   Q. And this is for March 1st, 2015, through March 31st,               3   A. Yes.
 4        2015, correct?                                                   4   Q. Did you do anything in response to this letter?
 5   A. Correct.                                                           5   A. I don't recall. I think I made a phone call to him and
 6   Q. And then looking at page 305, April 1st, 2015, through             6         talked to them, but I don't remember what we did after
 7        April 30th, 2015, correct?                                       7         that, to be honest.
 8   A. Correct.                                                           8              I know they did come down. Deboer came down and I
 9   Q. And then Fox 312 is July 1st, 2015, through July 31st,             9         think got most of our files, picked up all our files,
10        2015, correct?                                                  10         and did the audit.
11   A. Correct.                                                          11              But I don't recall when that was. I know it was
12   Q. And if we get to that one, it looks to me that that               12         late in the fall of I believe it was '15 that they did
13        only shows the business free checking account. Is that          13         that is when the audit came due, or came through. I
14        what you see as well?                                           14         don't know if that was part of this. I don't recall on
15   A. Yes.                                                              15         this specifically.
16   Q. Had the business 300 class savings account been closed,           16   Q. You said someone came and picked up your records. Who
17        then, by July 1st, 2015?                                        17         did you say?
18   A. Yes.                                                              18   A. I believe it was one of the accountants from Deboer.
19   Q. Was that money moved to a different account, or was               19   Q. Deboer?
20        that just a distribution made?                                  20   A. Yeah. They went down to the office and picked them up.
21   A. Distribution.                                                     21         I didn't have these documents in my possession at that
22                 (Exhibit 9 marked for identification)                  22         time.
23   Q. Mr. Williams, I'm going to hand you what was previously           23   Q. They went to the Williams Restoration office that was
24        marked as Exhibit No. 9 during Mr. Hydeman's                    24         now run by Fox Holdings by this time, correct?
25        deposition, and we've put a new exhibit sticker on it           25   A. Yes, correct.
17 of 58 sheets                                                  Matheson-Taulborg                                       Page 65 to 68 of 163
December 8, 2017                                               Jeffery Williams        BAC Local 15 v. Williams Restoration, et al.
                                                               77                                                                   79
 1   A. Yes.                                                            1   A. I did not.
 2   Q. So Fox Holdings doing business as Williams Restoration          2   Q. Prior to the merger were you a participant in the OCI
 3        currently pays J & L Partnership, LLC rent; is that           3         Welfare Fund?
 4        correct?                                                      4   A. Yes.
 5   A.   Yes.                                                          5   Q. So you had health insurance through the OCI Welfare
 6   Q.   And that's at the 725 North Frontier Road address?            6         Fund?
 7   A.   That's the building we own, yes.                              7   A. Yes.
 8   Q.   And that's in Papillion --                                    8   Q. And after the merger were you a participant in the BAC
 9   A.   Yes.                                                          9         Local 15 Welfare Fund?
10   Q.   -- Nebraska?                                                 10   A. Yes.
11   A.   You didn't butcher that.                                     11   Q. And are you currently a participant in the Local 15
12   Q.   And how long have you owned that building?                   12         Welfare Fund?
13   A.   Since 2001.                                                  13   A. I'm not vested. I don't have enough hours to be.
14   Q.   And do you own that solely yourself now?                     14   Q. Do you know when your eligibility with the welfare fund
15   A.   No.                                                          15         ended?
16   Q.   You own that with your father?                               16   A.    I do not. I think it's nine months.
17   A.   Correct.                                                     17   Q.    Was it nine months after the sale of --
18   Q.   Going back to Exhibit 5, that's the collective               18   A.    I believe so.
19        bargaining agreement that Ms. Boryca questioned you          19   Q.    Because after the sale of the business to Fox Holdings,
20        about. Would you flip to page 18.                            20         you were no longer employed as a bricklayer; is that
21               At the bottom there's a BAC funds, and it's           21         correct?
22        numbered one on the first page, and then the last page       22   A. Correct.
23        of that document, I believe there's a page 18.               23   Q. I'm going to hand you a document. I think we're on 17.
24   A. I'm sorry. What was the page?                                  24                 (Exhibit 17 marked for identification)
25   Q. Page 18.                                                       25   Q. I would just like to go over some of the type of work
                                                               78                                                                   80
 1   A. Okay.                                                           1         that Williams Restoration performed while you were
 2   Q. And that's titled amendment number one to collective            2         still owner and owner of Williams Restoration. Did
 3        bargaining agreement?                                         3         Williams when you owned it perform commercial below
 4   A.   Yes.                                                          4         grade waterproofing?
 5   Q.   Do you recognize this document?                               5   A. Yes.
 6   A.   Yes.                                                          6   Q. Did Williams when you owned it perform joint ceiling
 7   Q.   Is that your signature on the bottom?                         7         and caulking?
 8   A.   Yes.                                                          8   A. Yes.
 9   Q.   Could you tell me about what this document is, if you         9   Q. Did Williams when you owned it perform tuck pointing,
10        can recall.                                                  10         brick and block repair, masonry restoration and
11   A. I believe this was to start paying our funds to Local          11         cleaning and masonry sealers?
12        15.                                                          12   A. Yes.
13   Q. And do you know when you signed it?                            13   Q. Did Williams during your ownership of the company
14   A. I do not.                                                      14         perform limestone patching?
15   Q. Do you recall the circumstances as to why you signed           15   A. Yes.
16        it?                                                          16   Q. Did Williams when you owned it perform deck coating,
17   A. Because we had been absorbed by Local 15.                      17         traffic toppings, floor coatings on parking garages,
18   Q. And then after you signed this amendment, you started          18         balconies and industrial floors?
19        making contributions to the Local 15 funds instead of        19   A. Yes.
20        the Local 1 funds; is that correct?                          20   Q. Did Williams during the time you owned it do commercial
21   A.   Correct.                                                     21         expansion joint installation?
22   Q.   Do you know who brought this amendment to you?               22   A. Yes.
23   A.   I do not.                                                    23   Q. Did Williams during your ownership of the company
24   Q.   Did you hear anything else other than the amendment          24         perform concrete repair and patching?
25        concerning the merger of Local 1 and Local 15?               25   A. Yes.
20 of 58 sheets                                            Matheson-Taulborg                                         Page 77 to 80 of 163
December 8, 2017                                              Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                              81                                                                     83
 1   Q. Did Williams during your ownership of the company              1   A. No.
 2        perform structural grouting?                                 2   Q. Do you know what the reason was that Sunbelt initially
 3   A. Yes.                                                           3         contacted you?
 4   Q. And did Williams during your ownership perform chemical        4   A. They had somebody looking. I think that's more of a
 5        grouting?                                                    5         sales ploy for them. But I'm not sure. They said
 6   A.   Yes.                                                         6         they had somebody looking for my type of business,
 7   Q.   And epoxy injection?                                         7         which I don't think they really understood my type
 8   A.   Yes.                                                         8         of business.
 9   Q.   Are there any other types of work that Williams              9   Q. So you testified earlier that you had an initial
10        performed that aren't on this?                              10         meeting with the Robersons regarding sale. Do you
11   A.   We did roofing.                                             11         know, did the Robersons give you any information on why
12   Q.   Roofing?                                                    12         they were interested in purchasing Williams
13   A.   Commercial roofing also.                                    13         Restoration?
14   Q.   How much was roofing a percentage of your revenue or        14   A. They were interested in buying a business.
15        business?                                                   15   Q. Do you know what purpose they were buying the business
16   A.   Two percent.                                                16         for?
17   Q.   So fairly minimal?                                          17   A. I don't. I assume probably to own a business.
18   A.   Very minimal, yes.                                          18   Q. Did they provide you with any information that they
19   Q.   You can set that aside, if you want. I want to go back      19         wanted to purchase it for their son, Jordan Fox?
20        to some of your testimony regarding the sale of your        20   A. They had mentioned that, yeah.
21        business. So you solicited Sunbelt to perform the sale      21   Q. And what was the mention of that?
22        of Williams Restoration?                                    22   A. Just stating that they wanted to own a business and
23   A. Correct.                                                      23         they were buying it with him to set him up in the
24   Q. Did you speak to any other brokers regarding selling          24         business.
25        Williams Restoration?                                       25   Q. And do you know if Dickie Roberson or Linda Roberson
                                                              82                                                                     84
 1   A. No.                                                            1         had any experience in the construction industry?
 2   Q. What was the process when you initially contacted              2   A. I believe Linda's ex-husband was a cabinetmaker.
 3        Sunbelt? Did you have to provide them with                   3   Q. Do you know if Jordan Fox had any experience in the
 4        documentation concerning your books, or could you just       4         construction industry?
 5        explain the process to me of how you went about selling      5   A.    Not that I'm aware of.
 6        your business?                                               6   Q.    Do you know what his background was?
 7   A. They actually put a card on our door and said they had         7   A.    He was an IT guy.
 8        somebody interested in our type of business, so I            8   Q.    Did you ever view any information that Sunbelt was
 9        contacted them, because I had been kind of                   9         putting out to potential buyers regarding your
10        contemplating how to go forward.                            10         business?
11               So I contacted them. They walked me through the      11   A. I don't think so.
12        process. We signed a nondisclosure. They needed to          12   Q. So you don't know whether or not Sunbelt itself
13        look at my tax returns and my profit and loss statement     13         disclosed to potential buyers that Williams Restoration
14        for the last three years.                                   14         was signatory to a Local 15 or generally a union
15   Q. So they solicited you first regarding the sale?               15         contract?
16   A. Correct.                                                      16   A.    I don't believe so. I don't know for sure.
17   Q. Did the company give you any information on who was           17   Q.    You don't know for sure?
18        interested in purchasing your company?                      18   A.    Yeah.
19   A. No.                                                           19   Q.    When you had the initial meeting with the Robersons,
20   Q. Did it ever later come out that the Robersons were            20         did you bring up that you were a union signatory
21        interested in purchasing the company, meaning was their     21         company?
22        interest what drove Sunbelt to contact you in the first     22   A. No.
23        place?                                                      23   Q. Did you disclose to Sunbelt initially that you were a
24   A. No.                                                           24         union signatory company?
25   Q. No?                                                           25   A. Yes.
21 of 58 sheets                                             Matheson-Taulborg                                     Page 81 to 84 of 163
December 8, 2017                                                Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                85                                                                  87
 1   Q. And did you provide them documentation of your                   1   A. UNMC.
 2        signatory status initially?                                    2   Q. Did you ever discuss that with the Robersons or Jordan
 3   A.   No.                                                            3         Fox?
 4   Q.   Did they ask?                                                  4   A. I don't think so.
 5   A.   No.                                                            5   Q. Did you discuss Local 15 Welfare Fund benefits
 6   Q.   In your conversations with the Robersons or Jordan Fox,        6         regarding other employees besides yourself with the
 7        did you ever mention that you yourself were a Local 15         7         Robersons or Jordan Fox?
 8        member?                                                        8   A. No.
 9   A.   Yes.                                                           9   Q. Did they ever question you regarding Local 15 benefits
10   Q.   When was that?                                                10         or health insurance generally for your other employees?
11   A.   I don't recall exactly when.                                  11   A. No. Like I say, once we sold -- once I sold the
12   Q.   Do you think it was pretty early on in the process?           12         business, it was kind of up to them to work through
13   A.   Probably later in the process.                                13         their problems and their issues.
14   Q.   And what was the context of you telling them that you         14   Q. But you never brought up -- other than mentioning your
15        were a Local 15 member?                                       15         individual coverage, they never discussed with you any
16   A. Just with the benefits and how it can benefit, you              16         other types of insurance for their employees?
17        know, how it benefited me with the health insurance,          17   A. No. We didn't have any other insurance for employees
18        because health insurance is very hard to get for a            18         other than the bricklayers that we had working for us.
19        large company when you get not enough participants.           19   Q. And you also testified that Williams Restoration had a
20   Q. And did you disclose to them or discuss with them that          20         401(k) plan?
21        you had health insurance through Local 15's benefit           21   A.    Yes.
22        plans?                                                        22   Q.    Do you know who that covered?
23   A. Yes.                                                            23   A.    Anybody that signed up.
24   Q. So they were aware that you had Local 15 health                 24   Q.    And could the Local 15 members participate in that
25        insurance --                                                  25         401(k) plan?
                                                                86                                                                  88
 1   A. Yes.                                                             1   A. Yes.
 2   Q. -- fund health insurance? Do you know what their                 2   Q. Did you discuss the 401(k) plan with the Robersons or
 3        reaction to that disclosure was?                               3         with Mr. Fox?
 4   A. I don't recall.                                                  4   A. I told them that we had one in place, but they elected
 5   Q. Did you have any discussions with the Robersons                  5         to start their own.
 6        regarding your pension benefits with either the OCI            6   Q. Do you know what happened to the 401(k) plan after the
 7        Pension Fund or the Bricklayers International Pension          7         sale of Williams Restoration?
 8        Fund?                                                          8   A. I believe we closed it and distributed -- let the guys
 9   A. I don't recall. I'm sure I did. Like I say, I'm                  9         take their money and invest it wherever.
10        trying to get my last three years so at 55 I can              10   Q. Do you know who the administrator of that 401(k) plan
11        retire. So that's kind of like -- so yeah, I'm                11         was?
12        certain, I'm sure that we did say something, but I            12   A. I believe it was Tom Schleisman.
13        don't recall exactly what the wordage was.                    13   Q. Did you have any legal representation during the sale
14   Q. Did you discuss with the Robersons or with Mr. Fox that         14         of Williams Restoration?
15        upon the sale and the termination of your employment          15   A.    Yes.
16        with Williams, that your Local 15 Welfare Fund coverage       16   Q.    Who was that?
17        would terminate?                                              17   A.    Dave Buelt.
18   A. No.                                                             18   Q.    Did he represent you throughout the sale?
19   Q. Did you discuss continuation of your health insurance           19   A.    Yes.
20        coverage after the sale?                                      20   Q.    Do you know if Fox Holdings had legal representation
21   A. No.                                                             21         during the sale?
22   Q. So once your Local 15 Welfare Fund coverage terminated,         22   A.    Yes.
23        what kind of health insurance did you have?                   23   Q.    Do you know who that was?
24   A. My wife's.                                                      24   A.    Sederstrom.
25   Q. And who's your wife employed by?                                25   Q.    Erickson Sederstrom?
22 of 58 sheets                                              Matheson-Taulborg                                     Page 85 to 88 of 163
December 8, 2017                                                 Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                                 89                                                                   91
 1   A. Yes.                                                              1   A. 2.2 million, and they purchased 300,000 of my accounts
 2   Q. Did you have any direct communication with Erickson               2         receivable.
 3        Sederstrom regarding the sale?                                  3   Q. They purchased 300,000 of your accounts receivable?
 4   A.   No.                                                             4   A. Yes.
 5   Q.   Everything went through Mr. Buelt?                              5   Q. Do you know what the total value of your accounts
 6   A.   Correct.                                                        6         receivable at the time of the sale were?
 7   Q.   I'm going to hand you what I'm going to mark as                 7   A. Somewhere close to 500,000.
 8        Exhibit 18.                                                     8   Q. So the sale price was $2.2 million in cash and 300,000
 9                  (Exhibit 18 marked for identification)                9         of your accounts receivable?
10   Q. Do you recognize that document?                                  10   A.    Correct.
11   A. No, I don't.                                                     11   Q.    And did they purchase all of your equipment?
12   Q. Was that something that -- it was mailed to Williams             12   A.    I would say 90 percent. I kept some of it for myself.
13        Restoration on May 6, 2015. Would you have been in             13   Q.    What types of equipment did you keep for yourself?
14        charge of the company at the time that was mailed to           14   A.    Mostly trailers and a skid loader.
15        Williams Restoration, or would that have been Fox              15   Q.    Do you know if you executed any document that excluded
16        Holdings?                                                      16         any equipment from the sale?
17   A. Fox Holdings would have been. Yeah, this is 2015.                17   A. We did not.
18   Q. Do you recall requesting withdrawal liability                    18   Q. So how did you determine what was excluded from the
19        information from the international pension fund?               19         sale and what was not?
20   A.   Yes.                                                           20   A. I didn't put it on the equipment list.
21   Q.   You did?                                                       21   Q. Do you know if you retained that equipment list in your
22   A.   Yes.                                                           22         correspondence or your email?
23   Q.   Do you know when that was?                                     23   A. I don't know for sure. I'm certain that Sunbelt has
24   A.   It was prior to us selling, because that was a                 24         that.
25        stipulation. If there was going to be pension                  25   Q. So that equipment list was something that you provided
                                                                 90                                                                   92
 1        liability for me, then I wasn't going to go through             1         to Sunbelt?
 2        with the sale.                                                  2   A. Correct.
 3   Q. Do you understand if that letter was in response to               3   Q. Did you get a receipt from Fox Holdings as to what
 4        your request for information regarding withdrawal               4         transferred?
 5        liability?                                                      5   A. Of the equipment?
 6                         MS. BORYCA: Objection; lack of                 6   Q. Yeah.
 7        foundation. You can still answer the question.                  7   A. They did an appraisal of it. That would be about the
 8   Q. (BY MR. SOLLARS) You can answer.                                  8         only thing that I would have gotten. They appraised
 9   A. Could you repeat it. I'm sorry.                                   9         the value of everything that was on the equipment list.
10   Q. Do you believe that that letter was in response to your          10   Q. And so the building that you owned at 725 North
11        withdrawal liability information request to the                11         Frontier, that was not included in the sale?
12        international pension fund?                                    12   A.    Correct.
13   A.   Yeah, I don't think -- I don't know.                           13   Q.    Why was that not included?
14   Q.   All right. Thank you. You can set that aside.                  14   A.    It just wasn't. We retained the building.
15   A.   Okay.                                                          15   Q.    And some vehicles were transferred from Williams
16   Q.   I'm going to go back to the asset purchase agreement.          16         Restoration to Fox Holdings? Was that the case?
17        That was Exhibit --                                            17   A.    Correct.
18   A. 14.                                                              18   Q.    How many vehicles did you have?
19   Q. Yeah, 14. You testified -- and I'd like you to flip to           19   A.    I believe there was seven. I could be off on that.
20        page seven. Excuse me. Never mind. Can we go off the           20   Q.    I'm going to hand you what we'll mark as 19.
21        record.                                                        21                  (Exhibit 19 marked for identification)
22                       (Off-the-record discussion)                     22   Q. So you had seven vehicles. This is a list of --
23   Q. Once you entered into the asset purchase agreement,              23   A. Yeah. I'm counting. Yeah, there was more than seven,
24        what were the mechanics of the sale? What were the             24         I guess.
25        terms of the sale, I guess? What was the sale price?           25   Q. So I count 14 pages of vehicles, so approximately 14
23 of 58 sheets                                              Matheson-Taulborg                                        Page 89 to 92 of 163
December 8, 2017                                             Jeffery Williams        BAC Local 15 v. Williams Restoration, et al.
                                                              97                                                                     99
 1   Q. So was that audit going on at the same time you were          1         this language be inserted in the asset purchase
 2        selling the business?                                       2         agreement; is that correct?
 3   A.   No. That was a year after.                                  3   A. Yes.
 4   Q.   The audit was a year after the sale?                        4   Q. And again, could you restate why you insisted that this
 5   A.   Yes.                                                        5         language be inserted in this agreement.
 6   Q.   How were you involved in Deboer and Associates audit of     6   A. Because we were a union -- we employed union people.
 7        Williams then?                                              7         We had a union contract.
 8   A. The funds sent us a letter stating that they needed to        8   Q. And at the time that you executed this agreement,
 9        audit our accounts, so I went, and the Deboer               9         Williams Restoration was signatory to a collective
10        individuals went down to my secretary at the time and      10         bargaining agreement with Bricklayers Local 15; is that
11        got all the information from her. She handled all the      11         correct?
12        audits and stuff like that with the union.                 12   A. Correct.
13   Q.   And who was your secretary?                                13   Q. Did you have any response from Fox Holdings, the
14   A.   Jean Stewart.                                              14         Robersons or Mr. Fox, regarding the insertion of this
15   Q.   And how long had she worked for Williams?                  15         language?
16   A.   Approximately ten years. No. Probably longer than          16   A. I don't recall exact words.
17        that, even.                                                17   Q. Do you recall if there was a negotiation with the
18   Q.   And she was the secretary?                                 18         Robersons, Fox Holdings or Sunbelt regarding this
19   A.   Correct.                                                   19         language?
20   Q.   Is she still employed by Williams?                         20   A. I don't believe so.
21   A.   No.                                                        21   Q. Were you privy to any contract negotiations between Mr.
22   Q.   Do you know why she's not?                                 22         Buelt and the attorneys for Fox Holdings?
23   A.   She retired.                                               23   A. I don't believe so.
24   Q.   Was she retained by Fox Holdings after they purchased      24   Q. Could there have been negotiation of contract language
25        Williams Restoration?                                      25         that you weren't aware of?
                                                              98                                                                   100
 1   A. Yes.                                                          1   A. Possibly.
 2   Q. Do you know how long she kept working for Williams            2                         MR. SOLLARS: Can we go off the record
 3        after the sale?                                             3         for a second.
 4   A. Till October of this year.                                    4                      (Off-the-record discussion)
 5   Q. And then she retired?                                         5                (Exhibit 20 marked for identification)
 6   A. Correct.                                                      6   Q. (BY MR. SOLLARS) I've put in front of you a document
 7                      (Recess taken at 1:12 p.m., and               7         that we marked as Exhibit 20. Do you recognize that
 8                      deposition resumed at 1:17 p.m.)              8         document?
 9   Q. Could you go back to Exhibit 14, please. I'd like you         9   A. Yes.
10        to turn to page 14, and that's your signature on this      10   Q. Could you tell me what it is.
11        asset purchase agreement, correct?                         11   A. It was the original asset purchase agreement for me to
12   A. Correct.                                                     12         look over.
13   Q. And this is the final asset purchase agreement between       13   Q.    Do you know who you received that from?
14        Williams Restoration and Fox Holdings?                     14   A.    I believe it was through Andrew.
15   A. Correct.                                                     15   Q.    Andrew Foxhoven?
16   Q. And Ms. Boryca questioned you regarding article 3.10 on      16   A.    Correct.
17        page seven. I just want to ask you a couple of             17   Q.    Did you receive it directly from Mr. Foxhoven or
18        questions about that.                                      18         through Mr. Buelt?
19               The section states, quote, seller employs and has   19   A. No. Through Andrew.
20        employed union employees, specifically Bricklayers         20   Q. Through Andrew?
21        Union members, and has been party to the overall union     21   A. Yeah. It was a meeting at their office with just me
22        contract, end quote. Is that an accurate recitation of     22         and them.
23        that clause?                                               23   Q. A meeting at Sunbelt's office?
24   A. Yes.                                                         24   A. Yeah.
25   Q. And you testified earlier that you had requested that        25   Q. And it was between just yourself, Fox Holdings and
25 of 58 sheets                                            Matheson-Taulborg                                   Page 97 to 100 of 163
December 8, 2017                                                   Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                                   101                                                                        103
 1        Sunbelt?                                                          1         in this, there's a lot of these things that I don't
 2   A.   Yes. No, not Fox Holdings wasn't there at this time.              2         understand, so that's why I pay him to understand that
 3   Q. It was just you and Sunbelt?                                        3         and talk to me in a term that I understand, I guess.
 4   A.   Yes.                                                              4   Q. Do you recall any discussions with Mr. Buelt regarding
 5   Q. And this was not the final agreement; is that correct?              5         the subject matter of that email?
 6   A.   No. We had to change the organized labor matters                  6   A.    I do not.
 7        paragraph.                                                        7   Q. Thank you. You can set that aside.
 8   Q. And that's section 3.10 again?                                      8                          MR. SOLLARS: Can we go off the record
 9   A.   Correct.                                                          9         for a second.
10   Q. And what was your issue with section 3.10?                         10                         (Off-the-record discussion)
11   A.   The verbiage in it. The seller had not been bound and            11                (Exhibits 22 and 23 marked for identification)
12        currently bound by union contract.                               12                       (Recess taken at 1:26 p.m., and
13   Q. So you objected to that because you believed that                  13                       deposition resumed at 1:33 p.m.)
14        language was not accurate?                                       14   Q. (BY MR. SOLLARS) I'm going to hand you what we've
15   A.   Yes.                                                             15         marked as 22. Have you seen that document before?
16   Q. And what did you suggest? Did you have Mr. Buelt draft             16         It's Bates stamped Fox 223 through 225.
17        language or --                                                   17   A.    No.
18   A.   I don't remember if it was Dave that did that or if it           18   Q. You haven't seen that? I'd like to refer you to page
19        was Fox Holdings, or I'm sorry, I meant Sunbelt, that            19         Fox 224, so it looks like it's a list of equipment.
20        re-did that, and then I showed it to Dave Buelt and had          20   A.    Yes.
21        him look it over.                                                21   Q. And that's the appraisal that you referenced earlier in
22   Q. Did you receive any draft language from Sunbelt or Fox             22         your testimony; is that correct?
23        Holdings that was different from the final language in           23   A.    Correct.
24        the signed asset purchase agreement regarding section            24   Q. And just reviewing 224 and 225, is that all of the
25        3.10?                                                            25         equipment of Fox Holdings at the time of sale?
                                                                   102                                                                        104
 1   A.   No.                                                               1   A.    I believe so.
 2   Q. Were there other issues in this asset purchase                      2   Q. And all of that equipment transferred and was sold to
 3        agreement that were modified between this draft and the           3         Fox Holdings?
 4        final agreement?                                                  4   A.    Yes.
 5   A.   No.                                                               5   Q. And reviewing that, do you see any equipment that was
 6   Q. I'm going to refer you to section 1, 1.2 and 1.3. Did               6         not transferred to Fox Holdings?
 7        you ever discuss with Sunbelt or the Robersons or                 7   A.    No.
 8        Jordan Fox the assumption or exclusion of liabilities             8   Q. Do you know if there was another list of equipment that
 9        in those sections?                                                9         you retained that wasn't subject to the sale?
10   A.   No.                                                              10   A.    No.
11                         MR. SOLLARS: Could we go off the record         11   Q. I'm going to hand you what we've marked as Exhibit 23.
12        for a second.                                                    12         Have you seen that email before?
13                        (Off-the-record discussion)                      13   A.    No.
14                  (Exhibit 21 marked for identification)                 14   Q. Do you know whose email address is the RRhand1@aol.com?
15   Q. (BY MR. SOLLARS) I'm going to give you what we've                  15   A.    I do not.
16        marked as Exhibit 21. Have you ever seen that document           16   Q. Do you know what this email is referencing?
17        before?                                                          17   A.    I do not.
18   A.   No.                                                              18   Q. And do you recognize the phone number referenced Jared
19   Q. Could you take a moment and review it for me.                      19         402-616-3865?
20   A.   Okay.                                                            20   A.    That would have been Jared.
21   Q. Do you ever recall a discussion regarding the scope of             21   Q. Skaff?
22        assumed or excluded liabilities?                                 22   A.    Skaff, yeah.
23   A.   No.                                                              23   Q. And was he the Bricklayers' business agent?
24   Q. And your attorney did not share that email with you?               24   A.    Correct.
25   A.   Obviously I was copied on it, but like I said early on           25   Q. On October 23rd, 2014?
26 of 58 sheets                                                 Matheson-Taulborg                                        Page 101 to 104 of 163
December 8, 2017                                                 Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                 105                                                                   107
 1   A. Yes.                                                              1   A.    Most likely, yes.
 2   Q. And do you know why Jared would be expecting a call               2   Q.    Were you involved in any bidding after the sale?
 3        from Jordan Fox or the email address listed as RRhand1?         3   A.    No.
 4   A.   I do not.                                                       4   Q.    And who was bidding after the sale?
 5   Q.   Had you encountered the RRhand1 as Dickie Roberson?             5   A.    The estimators, Roger and Jeremy.
 6   A.   I never had any contact like that with them.                    6   Q.    Do you know if Fox Holdings assumed the contracts that
 7   Q.   After the sale closed to Fox Holdings, could you                7         were already in place after the sale?
 8        describe what happened. Did you give up your keys and           8   A. I believe so.
 9        walk away, or was there some other process?                     9   Q. So they performed contracts that were already in place
10   A. I had a 30 day to kind of show them around, show them            10         after the sale?
11        the ropes kind of thing. Then after that 30 days was           11   A. Yes.
12        up, then I was done.                                           12   Q. Did you have any primary vendors of equipment or
13   Q.   Did anything change during the 30 days after the sale?         13         material? Like who did you buy your material from?
14   A.   No.                                                            14   A. Usually Stetson's or Watkins.
15   Q.   Did Fox Holdings change the keys to the doors?                 15   Q. And do you know if Fox Holdings continued to utilize
16   A.   I do not know that.                                            16         Stetson's and Watkins?
17   Q.   Well, during the time, during the 30 days after you            17   A.    Yes.
18        remained as a consultant, did they do anything, like           18   Q.    They did?
19        changing the locks on the doors?                               19   A.    Yes.
20   A.   I'm not aware of that.                                         20   Q.    And what kind of material did Williams Restoration buy
21   Q.   Did any of the telephone numbers change?                       21         from Stetson's?
22   A.   No.                                                            22   A. Sealants.
23   Q.   Did any of the mailing addresses change?                       23   Q. And what kind of material did Williams buy from
24   A.   No.                                                            24         Watkins?
25   Q.   Did you still get a paycheck from Williams Restoration?        25   A. Mostly block, masonry.
                                                                 106                                                                   108
 1   A. No.                                                               1   Q. And is it your understanding that Fox Holdings
 2   Q. Do you know if any of the paychecks to the employees              2         continued to buy sealants from Stetson's?
 3        changed?                                                        3                        MS. BORYCA: Objection; lack of
 4   A. Not that I'm aware of.                                            4         foundation.
 5   Q. Looking back at the job list that you discussed                   5   Q.    (BY MR. SOLLARS) You can answer.
 6        earlier, what's a typical construction contract that            6   A.    As far as I know, yes.
 7        Williams engaged in in terms of dollar amounts?                 7   Q.    And same question for Watkins.
 8   A. It varied.                                                        8   A.    Yes --
 9   Q. And how long is the typical project that Williams                 9                        MS. BORYCA: Same objection.
10        engaged in?                                                    10                        THE WITNESS: -- as far as I know.
11   A. It varied.                                                       11   Q. (BY MR. SOLLARS) As far as you know?
12   Q. Do you have any projects that you would describe as a            12   A. Yes.
13        routine type of project that Williams engaged in?              13   Q. And in terms of material suppliers, how much -- in
14   A.   Like a service contract?                                       14         percentage terms how much of your material did you buy
15   Q.   Yeah.                                                          15         from Stetson's?
16   A.   No.                                                            16   A.    Ten percent.
17   Q.   Were you bidding projects up until the time of the             17   Q.    How about from Watkins?
18        sale?                                                          18   A.    Ninety.
19   A. Yes.                                                             19   Q.    Ninety?
20   Q. And were you bidding those on behalf of Williams, or             20   A.    Yeah.
21        were you bidding those on behalf of Fox Holdings?              21   Q.    And are those two companies the main vendor you would
22   A. On behalf of Williams.                                           22         use for material?
23   Q. So if something was bid for Williams Restoration and it          23   A. Yes.
24        overlapped between the time of the sale, did Fox               24   Q. Just to confirm, I think you've already testified about
25        Holdings perform that contract?                                25         this, but after the sale your welfare benefits through
27 of 58 sheets                                             Matheson-Taulborg                                     Page 105 to 108 of 163
December 8, 2017                                              Jeffery Williams        BAC Local 15 v. Williams Restoration, et al.
                                                              109                                                                 111
 1        the Local 15 Welfare Fund terminated; is that correct?       1   Q.    Do you know how long he had worked at Williams?
 2   A.   Yes.                                                         2   A.    Off and on probably two or three years.
 3   Q.   Do you know approximately when those terminated?             3   Q.    Prior to the sale?
 4   A.   I think it was nine months.                                  4   A.    Yeah.
 5   Q.   Did any employees of Williams Restoration talk to you        5   Q.    And was he a nonunion employee?
 6        about their Local 15 benefits after the sale?                6   A.    Correct.
 7   A. No.                                                            7   Q.    And what did he do?
 8   Q. Were you aware of any benefit issues with Local 15             8   A.    Mostly flatwork, caulking-wise.
 9        members after the sale?                                      9   Q.    Concrete flatwork?
10   A. No.                                                           10   A.    Correct.
11   Q. You previously testified that there were approximately        11   Q.    Jose Ramirez?
12        five or six Local 15 members prior to the sale; is that     12   A.    He was just a general laborer.
13        correct?                                                    13   Q.    And do you know how long he had worked for --
14   A. Correct.                                                      14   A.    I want to say five years.
15   Q. Could you name those five or six people off the top of        15   Q.    Do you know what he did?
16        your head?                                                  16   A.    He was just a general laborer. He actually would help
17   A. Myself, Doug Tiefenthaler, Tom Burford, Tom, Jr.              17         mix mortar and stuff like that for restoration jobs.
18   Q. And that's Tom Burford, Jr.?                                  18   Q.    Do you know if he continued on after the sale?
19   A. Correct. I had all this stuff written down last night.        19   A.    As far as I know.
20        We signed up Mike Packett, Rafael Ramirez and Tyler         20   Q.    He did? Juan Estrada?
21        Patterson, then Mike Peters, and then Fred Hoover.          21   A.    Laborer.
22        Yeah, we signed up those four guys.                         22   Q.    Do you know how long he had worked?
23   Q. How about Tom Tsosie?                                         23   A.    Probably eight years.
24   A. Tsosie.                                                       24   Q.    And do you know if he continued on after the sale?
25   Q. Yeah.                                                         25   A.    He did for a short time, yes.
                                                              110                                                                 112
 1   A.   Yeah, he was one of our laborers.                            1   Q.    For a short time?
 2   Q.   And all of the Tsosies were laborers?                        2   A.    Yeah.
 3   A.   Correct.                                                     3   Q.    Do you know what happened to him?
 4   Q.   So they were never Local 15 members?                         4   A.    He got terminated.
 5   A.   Correct.                                                     5   Q.    Do you know why he was terminated?
 6   Q.   And they were not performing covered work?                   6   A.    Not really.
 7   A.   Correct.                                                     7   Q.    Doug Tiefentaler?
 8   Q.   So you testified earlier that Jean Stewart was your          8   A.    He was a pointer caulker.
 9        secretary, and was she typically responsible for             9   Q.    Do you know how long he was employed by Williams prior
10        filling out the remittance reports to the funds?            10         to the sale?
11   A. Yes.                                                          11   A.    Eighteen years.
12   Q. You never filled out and filed the remittance reports         12   Q.    Do you know if he continued on after the sale?
13        yourself?                                                   13   A.    For a short time.
14   A.   Never.                                                      14   Q.    Do you know why he left or was terminated?
15   Q.   Did anyone else ever do that?                               15   A.    Because he quit paying the benefits in.
16   A.   No.                                                         16   Q.    Do you know if he quit or if he was fired?
17   Q.   You previously testified there was approximately 22, 23     17   A.    I do not know that.
18        employees prior to the time of the sale; is that            18   Q.    Philip Sweeney?
19        correct?                                                    19   A.    He worked for us. We had signed him up, so he was
20   A. Give or take, yeah. It varied, depending on weather           20         going to be a caulker.
21        and workload.                                               21   Q. You signed him up with Local 15?
22   Q. And I'm just going to go through some employee names          22   A. Correct.
23        and see if you can identify who they are and how long       23   Q. Do you know how long he had worked for Williams prior
24        they worked there. Corey Behrens, was he an employee?       24         to the sale?
25   A. Yes.                                                          25   A. Maybe a year.
28 of 58 sheets                                              Matheson-Taulborg                                   Page 109 to 112 of 163
December 8, 2017                                            Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                            113                                                                 115
 1   Q.   Do you know if he continued on?                            1   Q.    Do you know if he's currently employed there?
 2   A.   He did not.                                                2   A.    I do not.
 3   Q.   Do you know why?                                           3   Q.    Mark Cruise?
 4   A.   He pursued other interests.                                4   A.    Yes.
 5   Q.   Do you know when he left?                                  5   Q.    Do you know how long he worked at Williams prior to the
 6   A.   I do not.                                                  6         sale?
 7   Q.   Do you know if it was shortly after --                     7   A.    A couple years.
 8   A.   I do not.                                                  8   Q.    Do you know what he did?
 9   Q.   Juan Sierra, do you know how long he worked for            9   A.    He was a caulker, water proofer.
10        Williams?                                                 10   Q.    Was he a Local 15 member?
11   A.   Probably eight years, nine years.                         11   A.    No.
12   Q.   Do you know what he did?                                  12   Q.    Was he doing bargaining at work in your opinion? Was
13   A.   Mostly below grade caulking.                              13         he doing covered bargaining at work, or was he doing
14   Q.   Was he a Local 15 member?                                 14         uncovered work?
15   A.   No.                                                       15   A. No. Uncovered. Mostly flatwork. And we did a lot of
16   Q.   Do you know if he continued on after the sale?            16         parking lots and big lots and stuff like that, caulked
17   A.   He did for awhile.                                        17         them.
18   Q.   Do you know why he let?                                   18   Q.    Do you know if he continued on after the sale?
19   A.   To pursue another job offer.                              19   A.    Yes.
20   Q.   Do you know if he went to another contractor in the       20   Q.    Do you know if he's still employed there?
21        area?                                                     21   A.    As far as I know.
22   A.   I believe so.                                             22   Q.    Tom Borford, Sr.?
23   Q.   Do you know which one?                                    23   A.    Uh-huh.
24   A.   I believe it was Senegal.                                 24   Q.    Was he employed by Williams?
25   Q.   Are they a signatory with the Local 15?                   25   A.    Yes.
                                                            114                                                                 116
 1   A.   No.                                                        1   Q. Do you know how long prior to the sale?
 2   Q.   No?                                                        2   A. I think Tom worked for me for almost ten years.
 3   A.   No.                                                        3   Q. And you've previously stated that he was a Local 15
 4   Q.   Rudolfo Bravo?                                             4         member?
 5   A.   He was kind of just a general laborer, caulker.            5   A. Correct.
 6   Q.   Do you know how long he had worked for Williams            6   Q. Do you know if he continued on after the sale to Fox
 7        Restoration prior to the sale?                             7         Holdings?
 8   A.   I want to say a couple years.                              8   A.    Yes.
 9   Q.   Do you know if he continued after the sale?                9   Q.    Do you know if he's still employed there?
10   A.   I believe so.                                             10   A.    Yes.
11   Q.   Willian Arando?                                           11   Q.    Tom Burford, Jr.?
12   A.   Yes.                                                      12   A.    Ten years.
13   Q.   Was he an employee prior to the sale?                     13   Q.    Ten years prior to the sale?
14   A.   Yes.                                                      14   A.    Correct.
15   Q.   Do you know how long he had been an employee?             15   Q.    And he's Tom Burford, Sr.'s son?
16   A.   A couple years.                                           16   A.    Correct.
17   Q.   And what did he do?                                       17   Q.    And a Local 15 member?
18   A.   Mostly, like I say, caulking and below grade.             18   A.    Correct.
19   Q.   So again, not a Local 15 member?                          19   Q.    Do you know if he continued on after the sale?
20   A.   No.                                                       20   A.    Yes.
21   Q.   Do you know if he continued after the sale?               21   Q.    And does he still work there?
22   A.   Yes.                                                      22   A.    No.
23   Q.   Do you know how long he continued to work for Fox         23   Q.    Do you know why he doesn't work there?
24        Holdings?                                                 24   A.    He took a job with another company.
25   A. I do not.                                                   25   Q.    Do you know which company?
29 of 58 sheets                                            Matheson-Taulborg                                  Page 113 to 116 of 163
December 8, 2017                                             Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                             117                                                                 119
 1   A. Owens Restoration.                                            1   Q. And she continued on after the sale in her same
 2   Q. Tom Tsosie, which I think you've already testified, he        2         capacity; is that correct?
 3        was employed by Williams Restoration; is that correct?      3   A. Correct.
 4   A.   Correct.                                                    4   Q. Cesar Ramirez?
 5   Q.   Do you know how long he was employed prior to the sale?     5   A. I'm trying to think who that is. He probably worked as
 6   A.   All the Tsosies worked for me for at least 15 years.        6         a caulker. He wasn't a union guy. I'm trying to think
 7   Q.   So that's Tom Tsosie, Kevin Tsosie, Tommy Tsosie --         7         of who that is, though. Oh, yeah. No. He was just --
 8   A.   Uh-huh.                                                     8         yeah, I remember him now. No. He was just a caulker.
 9   Q.   -- and then Daniel Tsosie?                                  9   Q. And do you recall how long he had worked for Williams
10   A.   Correct.                                                   10         prior to the sale?
11   Q.   And they were all employed for approximately ten years?    11   A.    Approximately two years.
12   A.   Yeah. Fifteen.                                             12   Q.    And do you know if he continued on after the sale?
13   Q.   And were they Local 15 members?                            13   A.    As far as I know.
14   A.   No.                                                        14   Q.    Do you know if he's still employed there?
15   Q.   And what were they doing?                                  15   A.    I do not.
16   A.   Below grade waterproofing.                                 16   Q.    Juan Salazar?
17   Q.   Do you know if they continued on after the sale?           17   A.    Yeah.
18   A.   For a short time, yes.                                     18   Q.    Was he also a nonunion caulker?
19   Q.   Do you know what happened to them?                         19   A.    Correct. Below grade guy.
20   A.   They quit.                                                 20   Q.    Do you know how long he had been employed by Williams
21   Q.   Do you know why they quit?                                 21         prior to the sale?
22   A.   I don't.                                                   22   A.    Five years.
23   Q.   I think you've previously testified on Mike Peters. He     23   Q.    Do you know if he continued on after the sale?
24        was a Williams employee; is that correct?                  24   A.    He did.
25   A. Correct.                                                     25   Q.    Do you know if he's still working there?
                                                             118                                                                 120
 1   Q. And he was a Local 15 member; is that correct?                1   A.    He is not.
 2   A. Correct.                                                      2   Q.    Do you know why he's not?
 3   Q. Do you know if he continued on with Fox Holdings after        3   A.    He's incarcerated.
 4        the sale?                                                   4   Q.    Rafael Ramirez?
 5   A.   Yes.                                                        5   A.    Yes.
 6   Q.   And do you know if he's still employed there?               6   Q.    Do you know how long he was working prior to the sale?
 7   A.   No.                                                         7   A.    Approximately ten years.
 8   Q.   He is not?                                                  8   Q.    Do you know if he continued on after the sale?
 9   A.   He is not.                                                  9   A.    Yes.
10   Q.   Do you know why he's not?                                  10   Q.    And what did he do?
11   A.   I think he went back to working for the union with         11   A.    He was a caulker. Then we got him into the union
12        Owens Restoration.                                         12         towards the very end, you know, probably six to eight
13   Q.   And who is Barbara Weber?                                  13         months before the sale.
14   A.   That was our other secretary.                              14   Q.    So he was a Local 15 member?
15   Q.   How long had she worked for Williams prior to the sale?    15   A.    Yes.
16   A.   Probably a year, year and a half.                          16   Q.    Do you know if he's still working there?
17   Q.   Prior to the sale, just a year?                            17   A.    Yes.
18   A.   Yeah.                                                      18   Q.    Claudio Vargas?
19   Q.   Do you know if she continued on?                           19   A.    Uh-huh. Yes.
20   A.   Yes.                                                       20   Q.    Was he employed by Williams prior to the sale?
21   Q.   And do you know if she still works there?                  21   A.    Yes.
22   A.   Yes.                                                       22   Q.    What did he do?
23   Q.   Jean Stewart, you've previously testified she worked       23   A.    Mostly structural grout, below grade.
24        there and retired; is that correct?                        24   Q.    Do you know if he continued after the sale?
25   A. Correct.                                                     25   A.    Yes.
30 of 58 sheets                                           Matheson-Taulborg                                  Page 117 to 120 of 163
December 8, 2017                                            Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                           121                                                                       123
 1   Q.   Do you know if he's still employed there?                  1   Q. Did he continue on after the sale?
 2   A.   He is not.                                                 2   A. Yes.
 3   Q.   Do you know why?                                           3   Q. And was he doing the same type of work that he did
 4   A.   He quit.                                                   4         prior to the sale?
 5   Q.   Do you know why he quit?                                   5   A.    Yes.
 6   A.   Money.                                                     6   Q.    Do you know if he's still working there?
 7   Q.   In terms of money, was it because --                       7   A.    Yes.
 8   A.   Somebody offered him more money.                           8   Q.    Pedro Calderon-Torres, was he a Williams employee?
 9   Q.   Okay. Thank you. Fred Hoover, you previously               9   A.    Yes.
10        testified that he was a Local 15 member employed by       10   Q.    What did he do?
11        Williams; is that correct?                                11   A.    Caulker, below grade.
12   A. Correct.                                                    12   Q.    Did he continue on after the sale?
13   Q. Do you know if he continued on after the sale to Fox        13   A.    Yes.
14        Holdings?                                                 14   Q.    Do you know if he's still working there?
15   A.   He did.                                                   15   A.    Yes.
16   Q.   Do you know if he still works there?                      16   Q.    Of those individuals, you testified Jeremy Shear was an
17   A.   He does not.                                              17         estimator?
18   Q.   Do you know why he does not?                              18   A. Yes.
19   A.   He went to work for Owens.                                19   Q. Were there any individuals that I mentioned that
20   Q.   Mike Packett, was he a Williams employee?                 20         were -- that was your only estimator; is that correct?
21   A.   Yes.                                                      21   A.    No. Roger Winlin was my other estimate.
22   Q.   Do you know how long he was?                              22   Q.    Was he working at the time of the sale?
23   A.   Off and on probably five years.                           23   A.    Yes.
24   Q.   Was he a Local 15 member?                                 24   Q.    And did he continue on working?
25   A.   He was at the end.                                        25   A.    Yes.
                                                           122                                                                       124
 1   Q. Do you know, did he keep on working for Fox Holdings         1   Q. Other than yourself in terms of management, did you
 2        after the sale?                                            2         have any other management employees?
 3   A.   Yes.                                                       3   A.    I had two superintendents.
 4   Q.   Do you know if he works there still?                       4   Q.    And who were they?
 5   A.   No.                                                        5   A.    Tyler Patterson and Doug Tiefentaler.
 6   Q.   Jeremy Shear?                                              6   Q.    And Tyler Patterson, was he a Local 15 member?
 7   A.   He's an estimator.                                         7   A.    He was at the end.
 8   Q.   And how long had he worked for Williams prior to the       8   Q.    And what type of work did he do?
 9        sale?                                                      9   A.    Mostly supervision, ran the jobs.
10   A.   Two years.                                                10   Q.    Did he work his way up to be a superintendent?
11   Q.   Do you know if he continued after the sale?               11   A.    He actually worked for another company that -- that's
12   A.   He did.                                                   12         where a lot of these guys, a lot of the ones that I
13   Q.   Do you know if he works there still?                      13         said came in two to three years, he worked for another
14   A.   He does not.                                              14         company, and we actually bought -- you know, they were
15   Q.   Do you know why he does not?                              15         going under, so we actually -- all of his guys came
16   A.   He was terminated.                                        16         over with him.
17   Q.   James Gregalunas, does that name ring a bell?             17   Q.    What company was that?
18   A.   Uh-huh.                                                   18   A.    Corporate Construction I think is the name of it.
19   Q.   And was he an employee of Williams prior to the sale?     19   Q.    Do you know if Mr. Patterson is still employed by --
20   A.   Yeah.                                                     20   A.    He is not.
21   Q.   Do you know how long he had worked?                       21   Q.    Do you know why?
22   A.   Off and on, ten years.                                    22   A.    I do not.
23   Q.   Was he a Local 15 member?                                 23   Q.    And you said Jeremy Shear was another estimator who you
24   A.   No. He was a shop driver. He drove materials and          24         would consider management as well; is that an accurate
25        stuff for me.                                             25         statement?
31 of 58 sheets                                           Matheson-Taulborg                                  Page 121 to 124 of 163
December 8, 2017                                                  Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                  125                                                                         127
 1   A. I wouldn't call him management, but I would call him an            1                And so I believe it's appropriate for Mr. Williams
 2       estimator.                                                        2         to review this today in his deposition, but following
 3   Q. Were there any other people that you would consider                3         the deposition, we would expect it to be treated as
 4       management of Williams Restoration?                               4         attorneys' eyes only, still under the protective order.
 5   A. No.                                                                5                          MR. SOLLARS: Okay.
 6   Q. And you testified you had two office employees, Ms.                6   Q. (BY MR. SOLLARS) I'm going to go back to the Exhibit 4
 7       Weber and Ms. Stewart; is that correct?                           7         briefly. Earlier you testified that you believe you
 8   A. Correct.                                                           8         provided this job list to some auditors. Is that
 9   Q. But no other office employees?                                     9         correct?
10   A. Other than the estimators. They were in the office all            10   A. Correct.
11       the time.                                                        11   Q. It's got a date on it of October 6, 2016. Do you
12   Q. The estimators were in the office all the time?                   12         believe that is when you created it?
13   A. Correct.                                                          13   A. I do. Like I say, I think this is when my secretary
14   Q. And do you know of anyone that I did not list that were           14         probably printed it off for me.
15       employees at the time of the sale?                               15   Q. And is the job list something that you maintained in
16   A. I would have to look and see, look at the list, to be             16         the ordinary course of business?
17       honest with you.                                                 17   A. Not necessarily.
18   Q. So we went through a list of 27 employees. You                    18   Q. I'm just trying to get at how you keep track of jobs
19       testified there were around approximately 22 employees           19         and how this list came together, if you have any
20       at the time of the sale. So we just discussed 27. Do             20         insight on that.
21       you believe that would encompass all of the employees            21   A. This was more of a just to see how much my estimators
22       that --                                                          22         were getting job-wise. It wasn't any specific thing,
23   A. I believe so, yes.                                                23         and we had files in the file cabinet, so . . .
24   Q. Let me know if you want to take a break.                          24   Q. So you wouldn't have maintained a job list year to
25   A. Just get 'er done.                                                25         year?
                                                                  126                                                                         128
 1   Q. I'm going to switch gears. If you wouldn't mind                    1   A. No. We started to towards the end just so I could kind
 2       picking up the job list, which I think was Exhibit 4.             2         of see who was getting the majority of the jobs and who
 3                 (Exhibit 24 marked for identification)                  3         wasn't.
 4   Q. You have Exhibit 4 in front of you, and I've marked a              4   Q. But do you believe this to be, in reviewing it, an
 5       job list as Exhibit 24, and just for the record, this             5         accurate list of all of Williams Restoration's jobs
 6       is an Excel spreadsheet that was provided by Williams             6         in 2014?
 7       Restoration.                                                      7   A. The best of my knowledge.
 8            I modified the formatting of the job list to fit             8   Q. For the column titled amount, is that the amount of the
 9       it on one page. I deleted a number of columns from the            9         contract price?
10       material that was provided in the Excel spreadsheet,             10   A. Yes.
11       but I didn't add anything to it or delete any                    11   Q. So that's what Williams Restoration was paid for
12       substantive material that will be discussed today.               12         performing the contract?
13                       MS. OTT: One clarification, Mr.                  13   A.    Yes.
14       Sollars. You said this was produced by Williams                  14   Q.    And is that the final contract amount?
15       Restoration?                                                     15   A.    Yes.
16                       MR. SOLLARS: Excuse me. Produced by              16   Q.    And do you know if the amount -- would that have been
17       Fox Holdings. I'm sorry.                                         17         your bid amount, too, or is that the final cash that
18                       MS. BORYCA: And I want to say for the            18         was paid to Williams?
19       record, I believe we produced this electronically in             19   A. I believe this was the final cash that was paid to us.
20       Excel format, and so we didn't mark any of the legions,          20   Q. So in going through the list, at least on the first
21       but we did mark the file.                                        21         page there are quite a few projects under $5,000 and a
22            And I think I noted by letter that this is                  22         number under $3,000.
23       confidential under the protective order, and maybe it            23                At least on the first page, is that an accurate
24       was the highly confidential, marked as attorneys' eyes           24         recitation of the type of work that Williams
25       only.                                                            25         Restoration was doing prior to the sale?
32 of 58 sheets                                                  Matheson-Taulborg                                   Page 125 to 128 of 163
December 8, 2017                                                 Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                129                                                                       131
 1   A. Yes.                                                              1   Q. I'd like to refer you to an entry that's three down
 2   Q. And on the first page there's a ConAgra Food 72nd                 2         back on Exhibit 4. It's titled CBF SLN 2-C project.
 3        Street parking garage project. Do you see that one,             3   A.    Yes.
 4        about three-quarters of the way down the first page?            4   Q.    Do you recognize that project?
 5   A.   Yes.                                                            5   A.    Yes.
 6   Q.   And the contract price on that one was $80,500?                 6   Q.    Could you describe what that is.
 7   A.   Yes.                                                            7   A.    That's Google. It was an addition to the new Google
 8   Q.   Would that have been one of the larger projects that            8         over in Council Bluffs.
 9        Williams would have performed in 2014?                          9   Q. What is that? What type of project is it?
10   A. No. It was one of the larger ones, yes, but we did               10   A. It was a tilt-up precast building. We did
11        bigger ones.                                                   11         fireproofing, sealants, stuff like that.
12   Q. But in comparison to the other projects at least on              12   Q. Do you know approximately when that project began?
13        this page, that was the largest?                               13   A. I believe it started towards the beginning of 2014, but
14   A. Yes.                                                             14         it continued on through after I sold the business.
15   Q. Do you know, could you give an approximation of how              15   Q. So you continued to do work, or at least Williams
16        long it would have taken for that project to be                16         Restoration continued to do work, on this project after
17        completed?                                                     17         the sale?
18   A. It took us almost a month.                                       18   A. Yes. We had a lot of it done, but it was a pretty
19   Q. And do you have any recollection of when that project            19         substantial size job.
20        was performed?                                                 20   Q. And then I would like to refer you back to Exhibit 24,
21   A.   Timeframe, you mean?                                           21         and would you mind flipping to page eight.
22   Q.   Yes.                                                           22   A. Okay.
23   A.   In the fall.                                                   23   Q. You'll see at the top of the page, it's titled Council
24   Q.   The fall of 2014?                                              24         Bluffs Facilities SLN Super Cub, about I think it's the
25   A.   Yeah. I'm sorry. It would have been spring, because            25         sixth entry from the top of the page.
                                                                130                                                                       132
 1        it was done before the sale.                                    1   A.    Yes.
 2   Q. I'm going to refer you to Exhibit 24 that we discussed            2   Q.    Again, with Seedorff Masonry?
 3        earlier. Would you mind flipping to page seven of that          3   A.    Yes.
 4        document. And again, about three-quarters of the way            4   Q.    Do you believe that to be the same project as the
 5        down there's a project listed by Fox Holdings, the              5         project listed on the job list in Exhibit 4?
 6        ConAgra parking garage project.                                 6                         MS. BORYCA: Objection; lack of
 7   A. Yes.                                                              7         foundation.
 8   Q. Do you believe that to be the same project as the                 8                         MS. OTT: Objection.
 9        project on the job list?                                        9   Q. (BY MR. SOLLARS) You can answer.
10                        MS. BORYCA: Objection; lack of                 10   A. Yes.
11        foundation.                                                    11   Q. And the five projects above the SLN Super Cub, are
12   Q. (BY MR. SOLLARS) You can answer.                                 12         those all related to the same Google project?
13   A. Yes.                                                             13   A. Yes.
14   Q. Do you know if there were other ConAgra projects                 14                         MS. OTT: Objection.
15        performed by -- ConAgra parking garage projects                15                         MS. BORYCA: Insert a foundation
16        performed by Williams Restoration in 2014?                     16         objection for both of us.
17   A. No.                                                              17   Q. (BY MR. SOLLARS) Let me back up. The SL2-C on the top
18   Q. Do you know if this ConAgra parking garage project               18         of the page, that is listed as a Seedorff Masonry
19        continued after the sale of Williams to Fox Holdings?          19         project?
20   A. I do not.                                                        20   A. Correct.
21   Q. Was it your ordinary course of business to maintain a            21   Q. And Seedorff Masonry was the general contractor; is
22        job list with the start dates and end dates of                 22         that correct?
23        projects?                                                      23   A. They were the sub of the general contractor, yes.
24   A. No. That might have been something my secretary did              24   Q. Who was the general contractor?
25        for her bookkeeping, but I wasn't aware of it.                 25   A. Whiting-Turner.
33 of 58 sheets                                                Matheson-Taulborg                                     Page 129 to 132 of 163
December 8, 2017                                                 Jeffery Williams          BAC Local 15 v. Williams Restoration, et al.
                                                                 133                                                                     135
 1   Q. So going back to the job list on Exhibit 4, you listed            1         grade waterproofing, which I was involved in. Then
 2        the general contractor as Seedorff Masonry again; is            2         after that they went to what they call an under slab
 3        that correct?                                                   3         waterproofing, which would be an above grade, but it's
 4   A. Correct.                                                          4         just a concrete -- before they put concrete over the
 5   Q. Do you know when that -- you testified that that                  5         top of it, or pavers, they waterproof it. I know that
 6        project continued after you sold the building; is that          6         Fox Holdings did that portion of it.
 7        correct?                                                        7   Q. So were there two contracts to that project, or was it
 8   A. Business, correct.                                                8         two different types of construction?
 9   Q. The business, excuse me, correct. Thank you. I'd like             9   A. There was one contract. That was just different scopes
10        you to go back to Exhibit 4 again. If you go to page           10         of work.
11        two. On the first entry it's titled Block 68 Student           11   Q. But it began under Williams Restoration, and you
12        Housing. Do you recognize that project?                        12         performed some work?
13   A.   Yes.                                                           13   A. Yes.
14   Q.   Could you describe what that is.                               14   Q. And the worked was finished by Fox Holdings; is that
15   A.   It was below grade waterproofing.                              15         correct?
16   Q.   And who was the general contractor on that project?            16   A. Correct.
17   A.   It says Beal/Derkenne. I'm not sure exactly who it             17   Q. Going back to Exhibit 4 again, about halfway down,
18        was.                                                           18         Council Bluffs Facility SLN2-E, do you see that
19   Q.   Were you familiar with this project?                           19         project?
20   A.   I was.                                                         20   A.    Yes.
21   Q.   And the contract amount is $307,034; is that correct?          21   Q.    And again, the general contractor was Whiting-Turner?
22   A.   Correct.                                                       22   A.    Yes.
23   Q.   Would that have been a larger contract than normal for         23   Q.    And the contract amount is 322,184?
24        Williams Restoration?                                          24   A.    Yes.
25   A. Yes.                                                             25   Q.    And that appears to be the Google project again?
                                                                 134                                                                     136
 1   Q.   Do you know when that project began?                            1   A.    Correct.
 2   A.   It would have been early that year of '14.                      2   Q.    And is that a data center?
 3   Q.   Do you know when that project ended?                            3   A.    Yes.
 4   A.   I do not.                                                       4   Q.    And it looks like you contracted directly with the
 5   Q.   Do you know who the project owner for that project was?         5         general contractor, Whiting-Turner?
 6   A.   I do not.                                                       6   A.    Yes.
 7   Q.   I'd like to refer you back to Exhibit 24. Could you             7   Q.    Rather than being a sub for another contractor?
 8        flip to page five. About a third of the way down on             8   A.    Yes.
 9        the page, there's a project entry called Block 68               9   Q.    I'm going to, again, if you wouldn't mind flipping back
10        Student Housing. Do you see that project?                      10         to Exhibit 24 again, and if you go to page eight. The
11   A. Yes.                                                             11         second entry down, it's a project titled Council Bluffs
12   Q. And that project has Beal/Derkeen Construction LLC               12         Facilities SL2-D. Do you see that entry?
13        listed as the general contractor; is that correct?             13   A. Yes.
14   A. Correct.                                                         14   Q. And the one below that is Council Bluffs Facilities
15   Q. And that has a start date listed in the Fox Holdings             15         SL2-E, parentheses, WTC?
16        job list as November 13th, 2014. Is that after the             16   A. Yes.
17        sale date of the business to Fox Holdings?                     17   Q. And that's listed as Whiting-Turner Contracting; is
18   A. Yes.                                                             18         that correct?
19   Q. Do you believe that is the same project --                       19   A.    Correct.
20   A. It is the same project.                                          20   Q.    Were you familiar with that project?
21                        MS. OTT: Objection; foundation.                21   A.    I was.
22   Q.   (BY MR. SOLLARS) You can answer the question.                  22   Q.    Could you describe that project for me.
23   A.   It is the same project.                                        23   A.    That was precast sealant and fire caulking.
24   Q.   Thank you.                                                     24   Q.    Again, on the Google data center?
25   A.   There was two portions of that. There was the below            25   A.    Correct.
34 of 58 sheets                                                Matheson-Taulborg                                  Page 133 to 136 of 163
December 8, 2017                                             Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                             137                                                                  139
  1   Q. Did you bid that project prior to the sale of Williams       1         Tower upper garage and deck.
  2        Restoration?                                               2   A.    Yes.
  3   A.   Yes.                                                       3   Q.    The contractor is listed as Williams Restoration?
  4   Q.   Do you know when that project began?                       4   A.    Yes.
  5   A.   I would say possibly in '13, even.                         5   Q.    Do you know if that's the same project as the Elmwood
  6   Q.   Oh, really?                                                6         Apartments?
  7   A.   Yeah.                                                      7   A.    It is not.
  8   Q.   Because of the length, the amount of the contract          8   Q.    It is not?
  9        amount, and the work performed --                          9   A.    No.
10    A. Correct.                                                    10   Q.    Okay. Because that was directly contracted with
11    Q. -- that it took over a year, maybe two years to             11         Williams Restoration rather than --
12         perform?                                                  12   A.    Correct.
13    A. At least a year.                                            13   Q.    -- CBRE?
14    Q. And so Williams Restoration began performance of that       14   A.    Yes.
15         contract; is that correct?                                15   Q.    Another contractor that appears frequently is a company
16    A. Correct.                                                    16         called NGC Group?
17    Q. And then Fox Holdings completed that contract; is that      17   A.    Yes.
18         correct?                                                  18   Q.    Do you know who they are?
19    A. Correct.                                                    19   A.    Yes.
20    Q. Okay. Thank you. Reviewing this job list, I see a lot       20   Q.    Who are they?
21         of entries with CBRE/Mega as the general contractor.      21   A.    Called New Generation Construction out of Lincoln.
22         Who is CBRE/Mega?                                         22   Q.    Did Williams Restoration do routine work with them?
23    A. They're a property management company.                      23   A.    They were a new contractor. They built a lot of
24    Q. Did Williams Restoration perform a lot of work for          24         hotels.
25         CBRE/Mega?                                                25   Q. I'd like to refer you to -- are you on page six of
                                                             138                                                                  140
  1   A.   Yes.                                                       1         Exhibit 4?
  2   Q.   And what was your relationship with that company?          2   A.    Yes.
  3   A.   Meaning?                                                   3   Q.    That's a project, Lincoln Airport Building 96.
  4   Q.   Did you have an ongoing business relationship with         4   A.    Yes.
  5        them?                                                      5   Q.    And is NGC the contractor on that project?
  6   A. We had no maintenance contract. They would call us.          6   A.    I'm trying to find it here. How far down is it?
  7        We'd go out and bid. We mostly did sidewalks and           7   Q.    It's about five, six entries from the top.
  8        replaced concrete and stuff like that for them.            8   A.    Okay. Yes.
  9   Q. Do you know if Fox Holdings continued that relationship      9   Q.    Do you recall any information on that project?
10         with CBRE/Mega?                                           10   A.    Yes.
11    A. I believe so.                                               11   Q.    Do you know when that project was bid?
12    Q. Like for example, on Exhibit 24, page nine, about a         12   A.    I do not.
13         quarter of the way down the page, Elwood Apartments,      13   Q.    Do you recall that that project was bid prior to the
14         parentheses, CBRE/Mega?                                   14         sale?
15    A. Elmwood?                                                    15   A. Yes.
16    Q. Yes. Is that the same entity that we were just              16   Q. Do you recall if that project was performed prior to
17         discussing?                                               17         the sale to Fox Holdings?
18    A. Yes.                                                        18   A.    We were just getting started on it.
19    Q. And do you know when that project was bid by Williams       19   Q.    Before the sale you were just getting started on it?
20         Restoration?                                              20   A.    Correct.
21    A. I do not. I'm trying to think of what that is.              21   Q.    Do you know if it continued after the sale?
22    Q. And if you could go back to Exhibit 4, page five, about     22   A.    Yes.
23         halfway down the page.                                    23   Q.    And was it completed by Fox Holdings?
24   A. Okay.                                                   24    Yes.A.
25   Q. Halfway down the page there's a project listed, Elmwood 25        Q.
                                                                      And I would like to refer you back to Exhibit 24, page
35 of 58 sheets                                       Matheson-Taulborg                            Page 137 to 140 of 163
December 8, 2017                                                    Jeffery Williams         BAC Local 15 v. Williams Restoration, et al.
                                                                141                                                                          143
 1        13. Three entries from the bottom there's an entry                 1   Q. Does that project appear to be the same project as on
 2        Lincoln Airport Building 96. Do you see that?                      2         Exhibit 4?
 3   A. Yes.                                                                 3                          MS. OTT: Objection; lack of foundation.
 4   Q. And is the general contractor on that project again NGC              4                          MS. BORYCA: Objection; lack of
 5        Group?                                                             5         foundation.
 6   A. Yes.                                                                 6                          THE WITNESS: Yes.
 7   Q. And the job description on that indicates it's joint                 7   Q. (BY MR. SOLLARS) There are also a number of Hy-Vee
 8        sealing; is that correct?                                          8         projects, both gas stations and stores. Was Hy-Vee one
 9   A. Correct.                                                             9         of your customers?
10   Q. Do you believe the project listed here, the Lincoln                 10   A. Yes.
11        Airport Building 96 is the same project that was listed           11   Q. How long had that relationship with Hy-Vee existed
12        on the Williams Restoration job list?                             12         prior to the sale?
13                         MS. BORYCA: Objection; lack of                   13   A. Six years.
14        foundation.                                                       14   Q. Do you know if Fox Holdings continued that relationship
15                         MS. OTT: Same. You can go ahead and              15         with Hy-Vee?
16        answer.                                                           16   A. I do not.
17   Q. (BY MR. SOLLARS) You can answer.                                    17   Q. Also, one of the contractors that appears frequently is
18   A. Yes.                                                                18         Seedorff Masonry. Did Williams Restoration work with
19   Q. I'd like for you to go to page seven of Exhibit 4.                  19         Seedorff on a regular basis?
20        Seven entries down, the UNO Community Facility Precast            20   A. On the Council Bluffs project, yes.
21        project, do you see that one?                                     21   Q. And that was the Google project?
22   A. Yes.                                                                22   A. Correct.
23   Q. Are you familiar with that project?                                 23   Q. But that was the only project that you worked with
24   A. I am not.                                                           24         Seedorff?
25   Q. You're not. Okay. The general contractor is listed as               25   A. I believe so.
                                                                142                                                                          144
 1        Molin Concrete. Did you have any relationship with                 1                       (Recess taken at 2:29 p.m., and
 2        that company?                                                      2                       deposition resumed at 2:36 p.m.)
 3   A. It doesn't ring a bell. It doesn't.                                  3   Q. Refer you back to Exhibit 4 again. The nature of
 4   Q. So you're not familiar with --                                       4         Williams Restoration work, you had a lot of one-off
 5   A. I not familiar with it.                                              5         projects. Would that be an accurate description of the
 6   Q. -- this project?                                                     6         type of work Williams did?
 7   A. That might have been Baxter Arena.                                   7   A. Yes.
 8   Q. Baxter Arena?                                                        8   Q. Meaning that you didn't consistently work with the same
 9   A. Yeah. For UNO. I didn't have anything to do with it.                 9         general contractors over and over?
10   Q. I'd like to refer you to Exhibit 24 again.                          10   A. Yes and no. It's a bid process, and you're not going
11   A. Okay.                                                               11         to get every bid.
12   Q. Two entries down, it's a project titled UNO Community               12   Q. Like, for example, project two on page one, the
13        Arena?                                                            13         Thompson Freezer Addition in Grand Island for Ultimate
14   A. What page?                                                          14         Thermal.
15   Q. 24.                                                                 15   A. Yes.
16                         MS. OTT: What page of Exhibit 24?                16   Q. Are you familiar with that project?
17                         MR. SOLLARS: It's page 24 of                     17   A. Yes.
18        Exhibit 24.                                                       18   Q. Could you describe what that was.
19                         MS. OTT: I'm sorry.                              19   A. That was polyurea joint fillers.
20   Q. (BY MR. SOLLARS) There's an entry called UNO Community              20   Q. And the general contractor was Ultimate Thermal; is
21        Arena, Molin Concrete. Do you see that project?                   21         that correct?
22   A. Yes.                                                                22   A. Correct.
23   Q. And the general contractor is listed as Molin Concrete              23   Q. Did you ever work again for Ultimate Thermal?
24        Products Company; is that correct?                                24   A. I don't know for sure.
25   A. Correct.                                                            25   Q. How about the first one, the Beatrice Public Schools?
36 of 58 sheets                                                Matheson-Taulborg                                       Page 141 to 144 of 163
December 8, 2017                                                 Jeffery Williams           BAC Local 15 v. Williams Restoration, et al.
                                                                 145                                                                       147
 1        Are you familiar with that project?                             1         addendum to the sale to revise the sale price. What
 2   A. Yes.                                                              2         happened there?
 3   Q. Were you the estimator --                                         3   A. We came to an agreement that they said that I
 4   A. Yes.                                                              4         overbilled on some things that we were -- we went by
 5   Q. -- on that one? And again, could you describe what you            5         percentages of completion on projects, and if they felt
 6        did, what Williams Restoration did on that project.             6         that it was -- if it cost them more than what there was
 7   A. We did a wall repair, re-tuck pointed it.                         7         left to bill to do the jobs, they assumed that there
 8   Q. And the project amount was only $2,365?                           8         was some overbilling done, so we went through that, and
 9   A. Correct.                                                          9         we came up with a number, and both agreed on it.
10   Q. How long would that project have taken to perform?               10   Q. At the time of the sale did you have any outstanding
11   A. Two days.                                                        11         debt, or did Williams Restoration have any outstanding
12   Q. And you didn't have a continuing relationship with the           12         debt?
13        Beatrice Public Schools?                                       13   A. Yes.
14   A. No.                                                              14   Q. What was that outstanding debt?
15   Q. Is that typical of what Williams Restoration was doing           15   A. Mostly invoices.
16        prior to the sale?                                             16   Q. Invoices to suppliers?
17   A. Yes.                                                             17   A. Yes.
18   Q. I'm going to hand you -- I think we're up to 25.                 18   Q. Did you have any tax liability?
19                (Exhibit 25 marked for identification)                 19   A. No, not that I was aware of at that time.
20   Q. I've handed you what we've marked as Exhibit 25. Do              20   Q. And did you have any loans or any other type of
21        you recognize that document?                                   21         liability?
22   A. I've seen it before, yes.                                        22   A. No.
23   Q. Do you know what it is?                                          23   Q. Did you tell any of your vendors of the sale to Fox
24   A. No.                                                              24         Holdings?
25   Q. You do not?                                                      25   A. We sent letters out to everyone the day after the sale.
                                                                 146                                                                       148
 1   A. No.                                                               1         They came in on Monday, and my secretary sent letters
 2   Q. It's a remittance report dated December 2014. Were you            2         to everyone on Tuesday.
 3        ever familiar with these documents?                             3   Q. Do you know if you sent any notifications to any
 4   A. No.                                                               4         customers or general contractors of the sale?
 5   Q. So Jean Stewart always prepared and executed these                5   A. Yes.
 6        documents?                                                      6   Q. Do you know if any customers or general contractors
 7   A. Correct.                                                          7         canceled any bids or contracts?
 8   Q. And I'd like you to flip to the second page. It's                 8   A. Not that I'm aware of.
 9        identified BAC Funds 15. It has nine -- actually eight          9   Q. Are you aware of any debts that weren't subject to the
10        employees listed?                                              10         sale, meaning did you pay down any debts of Williams
11   A. Correct.                                                         11         Restoration that Fox didn't assume?
12   Q. Are those the bricklayer employees that Williams                 12   A. No.
13        Restoration employed?                                          13                        MR. SOLLARS: I think that's all the
14   A. Correct.                                                         14         questions I have.
15   Q. Are there any bricklayer employees missing from that             15                             REDIRECT EXAMINATION
16        list?                                                          16   BY MS. BORYCA:
17   A. Just my name.                                                    17   Q. I'm going to kind of harken back a couple of hours ago
18   Q. And why was your name not included on that list?                 18         and some questions Mr. Sollars asked you and kind of go
19   A. This report is dated 1-12-15.                                    19         in that order. Okay?
20   Q. So that's after the sale?                                        20   A. Okay.
21   A. Correct.                                                         21   Q. So I wrote down something you said. I believe you said
22   Q. And you were no longer working for Williams?                     22         that you don't think that they, and I think you were
23   A. Correct.                                                         23         referring to Sunbelt, really understood my business.
24   Q. A couple of follow-up questions. You                             24   A. Yes.
25        referenced in your earlier testimony there was an              25   Q. Do you believe that to be the case?
37 of 58 sheets                                                 Matheson-Taulborg                                  Page 145 to 148 of 163
